Exhibit 10.1

 

EXECUTION COPY

 

 

PURCHASE AND ASSUMPTION AGREEMENT

 

dated as of

APRIL 6, 2009

 

between

 

WACHOVIA BANK, N.A.

 

and

 

HERITAGE BANK OF COMMERCE

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

CERTAIN DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

1.2

Accounting Terms

9

1.3

Interpretation

9

 

 

 

ARTICLE 2

THE P&A TRANSACTION

9

 

 

 

2.1

Purchase and Sale of Assets

9

2.2

Assumption of Liabilities

10

2.3

Purchase Price

11

2.4

[Intentionally Omitted]

11

2.5

Assumption of IRA and Keogh Account Deposits

11

 

 

 

ARTICLE 3

CLOSING PROCEDURES; PAYMENT ADJUSTMENTS

12

 

 

 

3.1

Closing

12

3.2

Payment at Closing

12

3.3

Adjustment of Purchase Price

12

3.4

Proration; Other Closing Date Adjustments

13

3.5

Seller Deliveries

14

3.6

Purchaser Deliveries

14

3.7

Owned Real Property Filings

15

 

 

 

ARTICLE 4

TRANSITIONAL MATTERS

15

 

 

 

4.1

Transitional Arrangements

15

4.2

Customers

16

4.3

Direct Deposits

16

4.4

Direct Debits

17

4.5

Escheat Deposits

17

4.6

Access to Records

17

4.7

Interest Reporting and Withholding

18

4.8

Negotiable Instruments

18

4.9

ATM/Debit Cards; POS Cards

18

4.10

Data Processing Conversion for the Branches and Handling of Certain Items

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

20

 

 

 

5.1

Corporate Organization and Authority

20

5.2

No Conflicts

20

5.3

Approvals and Consents

20

5.4

Leases

21

5.5

Litigation

21

5.6

Regulatory Matters

21

5.7

Compliance with Laws; Permits

21

5.8

[Intentionally Omitted]

22

5.9

Records

22

5.10

Title to Assets

22

5.11

Deposits

22

5.12

Environmental Laws; Hazardous Substances

22

5.13

Brokers’ Fees

23

5.14

Owned Real Property

23

5.15

Limitations on Representations and Warranties

23

 

 

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

23

 

 

 

6.1

Corporate Organization and Authority

23

6.2

No Conflicts

24

6.3

Approvals and Consents

24

6.4

Regulatory Matters

24

6.5

Litigation

25

6.6

Operation of the Branches

25

6.7

Financing Available

25

6.8

Brokers’ Fees

25

 

 

 

ARTICLE 7

COVENANTS OF THE PARTIES

25

 

 

 

7.1

Activity in the Ordinary Course

25

7.2

Access and Confidentiality

27

7.3

Regulatory Approvals

28

7.4

Consents

28

7.5

Efforts to Consummate; Further Assurances

29

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.6

Solicitation of Accounts

29

7.7

Solicitation of Employees

30

7.8

Insurance

30

7.9

Change of Name, Etc

30

7.10

Transfer of Assets Following the Closing

31

7.11

Title Insurance

31

 

 

 

ARTICLE 8

TAXES; FDIC ASSESSMENTS AND EMPLOYEE MATTERS

32

 

 

 

8.1

Tax Representations

32

8.2

Proration of Taxes

32

8.3

Sales and Transfer Taxes

32

8.4

Information Returns

32

8.5

Like Kind Exchange

32

8.6

FDIC Special Assessment

32

8.7

Transferred Employees

33

 

 

 

ARTICLE 9

CONDITIONS TO CLOSING

36

 

 

 

9.1

Conditions to Obligations of Purchaser

36

9.2

Conditions to Obligations of Seller

37

 

 

 

ARTICLE 10

TERMINATION

37

 

 

 

10.1

Termination

37

10.2

Effect of Termination

38

 

 

 

ARTICLE 11

INDEMNIFICATION

38

 

 

 

11.1

Indemnification

38

11.2

Indemnification Procedures

39

11.3

Limitations on Indemnification

40

11.4

Exclusivity

41

11.5

AS-IS, WHERE-IS Sale; Waiver of Warranties

41

11.6

Survival

42

 

 

 

ARTICLE 12

MISCELLANEOUS

42

 

 

 

12.1

Survival of Representations, Warranties, and Covenants

42

12.2

Assignment

42

12.3

Binding Effect

43

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.4

Public Notice

43

12.5

Notices

43

12.6

Parent Financial Corporation Obligation

44

12.7

Expenses

44

12.8

Governing Law

44

12.9

Entire Agreement; Amendment

44

12.10

Third Party Beneficiaries

45

12.11

Counterparts

45

12.12

Headings

45

12.13

Severability

45

12.14

Specific Performance

45

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

List of Schedules

 

Schedule 1.1(a)

Branch Employees

 

 

Schedule 1.1(b)

Branches/Real Properties

 

 

Schedule 1.1(d)

Excluded Deposits

 

 

Schedule 1.1(e)

Knowledge of Seller

 

 

Schedule 2.1(a)(iii)

Personal Property; Personal Property Leases

 

 

Schedule 2.1(a)(vii)

Other Assets

 

 

Schedule 2.2(a)(v)

Accrued Liabilities

 

 

Schedule 3.5(a)

Form of Deed

 

 

Schedule 3.5(b)

Form of Bill of Sale

 

 

Schedule 3.5(c)

Form of Assignment and Assumption Agreement

 

 

Schedule 3.5(d)

Form of Estoppel and Consent Letter

 

 

Schedule 3.5(e)

Form of Certificate of Officer, Seller

 

 

Schedule 3.6(c)

Form of Certificate of Officer, Purchaser

 

 

Schedule 5.3

Seller Regulatory Approvals

 

 

Schedule 6.3

Purchaser Regulatory Approvals

 

 

Schedule 7.1

Conduct of Business

 

v

--------------------------------------------------------------------------------


 

This PURCHASE AND ASSUMPTION AGREEMENT, dated as of April 6, 2009 (“Agreement”),
between Wachovia Bank, N.A. (“Seller”) and Heritage Bank of Commerce
(“Purchaser”).  Wells Fargo & Company, a Delaware corporation and parent of
Seller (“Parent”), is executing this Agreement solely for purposes of
Section 12.6.

 

RECITALS

 

Seller.  Seller is a national banking association with its principal office
located in Charlotte, North Carolina.

 

Purchaser.  Purchaser is a California banking corporation with its principal
office located in San Jose, California.

 

Purchase and Assumption Transaction.  Purchaser desires to acquire from Seller,
and Seller desires to sell to Purchaser, certain assets of Seller, in accordance
with and subject to the terms and conditions of this Agreement.

 

Continuation of Service.  Purchaser and Seller each intend to continue providing
retail and business banking services in the geographic regions served by the
Branches (as defined below) to be acquired by Purchaser under this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

1.1           Certain Definitions.  The terms set forth below are used in this
Agreement with the following meanings:

 

“Accounting Firm” means Grant Thornton LLP.

 

“Accrued Interest” means, as of any date, with respect to a Deposit, interest
which is accrued on such Deposit to but excluding such date and not yet posted
to the relevant deposit account.

 

“Accrued Liabilities” has the meaning set forth in Section 2.2(a).

 

“ACH Direct Deposit Cut-Off Date” has the meaning set forth in Section 4.3.

 

“Adjusted Payment Amount” means as of the Closing Date (x) the aggregate balance
(including Accrued Interest) of the Deposits and Accrued Liabilities, minus
(y) the Purchase Price, each as set forth on the Final Closing Statement.  For
avoidance of doubt, the Adjusted Payment Amount may be a negative amount.

 

“Adjustment Date” has the meaning set forth in Section 3.3.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda, each as amended from time to time in accordance
with Section 12.9(b).

 

“Assets” has the meaning set forth in Section 2.1(a).

 

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.5(c).

 

“Assumed Liabilities” has the meaning set forth in Section 2.2.

 

“Branch Employees” means the employees of Seller employed at the Branches as of
the date hereof (including those employees who are on an approved leave of
absence under Seller’s policies as of the date hereof) and any employees
transferred to or hired by Seller at the Branches with Purchaser’s consent as
contemplated by Section 7.1(c)(i) hereof.  Schedule 1.1(a) sets forth a list of
the Branch Employees and their original date of hire, their adjusted “service
date,” if applicable, position, status as full or part-time (with the number of
regularly scheduled weekly hours), active or on leave, if on leave whether the
employee is anticipated to return to work by the Closing Date and, if not
anticipated to return to work by the Closing Date, the anticipated date of
return to work, base salary or wages, any other compensation, the amount of
severance payment to which the Branch Employee would be entitled under Seller’s
severance plan if the employee were qualified for severance pay as of the
Closing Date, and such other information as the parties mutually agree is
necessary to facilitate the hiring of the Branch Employees as contemplated by
Section 8.7.  Seller shall update Schedule 1.1(a) from time to time to reflect
any changes permitted by this Agreement after the date hereof.

 

“Branch Leases” means the leases under which Seller leases land, parking and/or
buildings used as Branches, including ground leases.

 

“Branch” or “Branches” means each of the banking offices of Seller at the
locations identified on Schedule 1.1(b) hereto.

 

“Business Day” means a day on which banks are generally open for business in
California and which is not a Saturday or Sunday.

 

“Call Report” has the meaning set forth in Section 2.2(b).

 

“Cap” has the meaning set forth in Section 11.3(e).

 

“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash,
on-premise ATM cash, prepaid postage and cash equivalents held at a Branch.

 

“Closing” and “Closing Date” refer to the closing of the P&A Transaction, which
is to be held at such time and date as provided in Article 3 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with any
rules and regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

“Core Deposits” means Deposits, but excluding Deposits that are certificates of
deposits with balances over $100,000, and excluding IRA and Keogh Accounts.

 

“Deductible” shall have the meaning set forth in Section 11.3(a).

 

“Deposit-Related Loans” means all loans secured by a Deposit as of the close of
business on the Closing Date that are linked to an open account and are not
sixty (60) or more calendar days delinquent as of the Closing Date.

 

“Deposit(s)” means deposit liabilities with respect to deposit accounts booked
by Seller at the Branches or allocated by Seller to the Branches as of the close
of business on the Closing Date, which constitute “deposits” for purposes of the
Federal Deposit Insurance Act, 12 U.S.C. § 1813, including collected and
uncollected deposits and Accrued Interest (provided Seller has transferred the
amount of Accrued Interest to Purchaser at Closing), but excluding (a) deposit
liabilities with respect to accounts booked by Seller at any Branch and under or
pursuant to any judgment, decree or order of any court; (b) deposit liabilities
with respect to accounts registered in the name of a trust for which Seller
serves as trustee (other than deposits held by an IRA or Keogh Account);
(c) deposit liabilities with respect to accounts booked by Seller at any Branch
for which Seller serves as guardian or custodian (other than deposits held by an
IRA or Keogh Account); (d) Excluded IRA/Keogh Account Deposits and (e) other
deposit liabilities, if any, designated as “Excluded Deposits.”

 

“Draft Closing Statement” means a draft closing statement, prepared by Seller,
as of the close of business on the third (3rd) Business Day preceding the
Closing Date setting forth an estimated calculation of both the Estimated
Purchase Price and the Estimated Payment Amount.

 

“Employee Benefit Plan” means bonus, incentive-compensation,
deferred-compensation, profit-sharing, stock-option, stock-appreciation-right,
stock-bonus, stock-purchase, employee-stock-ownership, savings, severance,
change-in-control, supplemental-unemployment, layoff, salary-continuation,
retirement, severance, pension, health, life-insurance, disability, accident,
group-insurance, vacation, holiday, sick-leave, fringe-benefit or welfare plan,
and any other employee compensation or benefit plan, agreement, policy,
practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) related
thereto that (i) is maintained or contributed to by a Person or any of its
Affiliates, or with respect to which a Person or its Affiliate has or may have
any Liability, and (ii) provides benefits, or describes policies or procedures
applicable to any current employee, regardless of how (or whether) Liabilities
for the provision of benefits are accrued or assets are acquired or dedicated
with respect to the funding thereof).

 

“Encumbrances” means all mortgages, deed of trust, claims, charges, liens,
encumbrances, easements, limitations, restrictions, commitments and security
interests, except for (i) statutory liens securing tax and/or other payments not
yet due; (ii) liens incurred in the ordinary course of business, including liens
in favor of mechanics or materialmen; and (iii) except for obligations pursuant
to applicable escheat and unclaimed property laws relating to the Escheat
Deposits.

 

3

--------------------------------------------------------------------------------


 

“Environmental Law” means any Federal, state, or local law, statute, rule,
regulation, code, rule of common law, order, judgment, decree, injunction or
agreement with any Federal, state, or local governmental authority, (a) relating
to the protection, preservation or restoration of the environment (including
air, water vapor, surface water, groundwater, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource) or
to human health or safety or (b) the exposure to, or the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of hazardous substances, in each case
as amended and now in effect.  Environmental Laws include the Clean Air Act
(42 USC §7401 et seq.); the Comprehensive Environmental Response Compensation
and Liability Act (42 USC §9601 et seq.); the Resource Conservation and Recovery
Act (42 USC §6901 et seq.); the Federal Water Pollution Control Act (33 USC
§1251 et seq.); and the Occupational Safety and Health Act (29 USC §651 et
seq.).

 

“Escheat Deposits” means, as of any date, Deposits and safe deposit box
contents, in each case held on such date at the Branches which become subject to
escheat, in the calendar year in which the Closing occurs, to any governmental
authority pursuant to applicable escheat and unclaimed property laws.

 

“Estimated Payment Amount” means (x) the aggregate balance (including Accrued
Interest) of the Deposits and Accrued Liabilities, if any, minus (y) the
Estimated Purchase Price, each as set forth on the Draft Closing Statement as
reasonably mutually agreed by Seller and Purchaser prior to Closing.  For
avoidance of doubt, the Estimated Payment Amount may be a negative amount.

 

“Estimated Purchase Price” means the Purchase Price as estimated prior to the
Closing Date for purposes of, and as set forth on, the Draft Closing Statement.

 

“Excluded Deposits” means, if any, the Escheat Deposits, Deposits related to
Deposit Related Loans and Deposits related to Overdraft Loans, the Excluded IRA
and Keogh Account Deposits set forth in Schedule 1.1(d), as updated as of the
Closing Date.

 

“Excluded IRA and Keogh Account Deposits” shall have the meaning set forth in
Section 2.5.

 

“Excluded Liabilities” has the meaning set forth in Section 2.2(b).

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a Business Day, the previous Business Day, by federal funds brokers computed and
released by the Federal Reserve Bank of New York (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

4

--------------------------------------------------------------------------------


 

“FedWire Direct Deposit Cut-off Date” has the meaning set forth in Section 4.3.

 

“Final Closing Statement” means a final closing statement, prepared by Seller,
on or before the thirtieth (30th) calendar day following the Closing Date
setting forth both the Purchase Price and the Adjusted Payment Amount.

 

“First American” means First American Title Insurance Company.

 

“Government Authorization” means any consent, license, franchise registration,
certification, certificate of public convenience, authorization or permit
issued, granted, given or otherwise made available by or under the authority of
any government authority or to any Legal Requirement.

 

“Grant Deeds” has the meaning set forth in Section 3.5(a).

 

“Hazardous Substance” means any substance, whether liquid, solid or gas
(a) listed, identified or designated as hazardous or toxic; (b) which, applying
criteria specified in any Environmental Law, is hazardous or toxic; or (c) the
use or disposal, or any manner or aspect of management or handling, of which is
regulated under Environmental Law.

 

“Information” has the meaning set forth in Section 7.2(b).

 

“Insured Exception” has the meaning set forth in Section 7.11.

 

“IRA” means a non-discretionary “individual retirement account” or similar
account created by a trust for the exclusive benefit of any individual or his
beneficiaries in accordance with the provisions of Section 408 of the Code.

 

“IRS” means the Internal Revenue Service.

 

“Keogh Account” means a non-discretionary account created by a trust for the
benefit of employees (some or all of whom are owner-employees) and that complies
with the provisions of Section 401 of the Code.

 

“Lease Assignment” has the meaning set forth in Section 3.5(d).

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a governmental body, including any civil, criminal, investigative or informal
actions, audits, demands, claims, hearings, litigations, disputes, inquiries,
investigations or other proceedings of any kind or nature.

 

“Legal Requirement” means any federal, state, or local law, constitution,
ordinance, code, rule of common law, regulation, statute or treaty.

 

“Liability” means any debt, loss, damage, penalty, adverse claim, liability or
obligation (whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in

 

5

--------------------------------------------------------------------------------


 

contract, tort, strict liability or otherwise), and including all reasonable
costs and expenses relating thereto.

 

“Loss” means the amount of losses, liabilities, damages (including forgiveness
or cancellation of obligations) and reasonable expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding) actually incurred or suffered by
the indemnified party or its Affiliates in connection with the matters described
in Article 11, less the amount of any amount actually recovered under insurance
policies (net of all third party costs and expenses incurred in pursuing any
such insurance recovery, including, but not limited to, those relating to
deductibles and actual premium adjustments directly resulting from such damage,
loss, liability or expense).

 

“Material Adverse Effect” means (a) with respect to Seller, (i) a material
adverse effect on the business or direct economic results of operations of the
Branches, taken as a whole, or (ii)  a material impairment of, or delay in,
Seller’s ability to effect the transactions contemplated herein or to perform
its financial or other obligations under this Agreement, including ability of
Seller to timely consummate the P&A transaction as contemplated by this
Agreement, and (b) with respect to Purchaser, a material adverse effect on the
ability of Purchaser to perform any of its financial or other obligations under
this Agreement, including the ability of Purchaser to timely consummate the P&A
Transaction as contemplated by this Agreement provided that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect with respect to Seller or
Purchaser, as the case may be,: any effect, event, development or change
primarily arising out of or resulting from (i) changes, after the date hereof,
in generally accepted accounting principles or regulatory accounting
requirements applicable to banks or savings associations and their holding
companies generally, (ii) changes, after the date hereof, in any Legal
Requirement of general applicability or interpretations thereof by courts or
governmental agencies or authorities, (iii) changes, after the date hereof, in
global or national political conditions or in general U.S. or global economic or
market conditions affecting banks or their holding companies generally
(including changes in interest or exchange rates or in credit availability and
liquidity) unless the effect on Seller is disproportionate to that experienced
by similarly situated financial services companies, (iv) public disclosure of
the transactions contemplated hereby, including the impact thereof on customers,
suppliers, licensors and employees, or (v) the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism not directly involving the properties or assets of the applicable
Person or its subsidiaries.

 

“Non-Transferred Employees” has the meaning set forth in Section 8.7(d).

 

“OCC” means the Office of the Comptroller of the Currency.

 

“Offering Memo” means the Wells Fargo/Wachovia Offering Memorandum relating to
the sale of the Branches dated December 2008.

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any federal, state or local governmental body or
arbitrator.

 

6

--------------------------------------------------------------------------------


 

“Other Assets” has the meaning set forth in Section 2.1(a).

 

“Overdraft Loans” means unsecured overdraft loans, including negotiable order of
withdrawal line of credit accounts, relating to the Deposits, as of the close of
business on the Closing Date, plus Accrued Interest and accrued fees, which do
not exceed the applicable credit limit and are linked to any open Deposit
account.

 

“Owned Real Property” means Real Property where Seller owns both the real
property and improvements thereon that are used for Branches.

 

“P&A Transaction” means the purchase and sale of Assets and the assumption of
Liabilities described in Sections 2.1 and 2.2.

 

“Permitted Real Estate Exceptions” means (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in policies of
title insurance which have been made available to Purchaser; and (ii) minor
survey exceptions, reciprocal easement agreements and other customary
encumbrances on title to real property that for purposes of clauses (i) and (ii)
of this definition: (a) do not render title to the property encumbered thereby
unmarketable (including restricting ingress to and egress from the property),
(b) do not, individually or in the aggregate, detract from the value of or
interfere with the value of or the use of such property for its current and
anticipated purposes, or (c) do not require or will not require the payment by
Purchaser of any Tax or other payment whether due and owning or not yet due
related to the ownership of the property prior to the Closing Date (except as
provided in Sections 3.7 and 8.2).

 

“Person” is to be interpreted broadly to include an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated association or organization, or a government body, agency or
instrumentality.

 

“Personal Property” means all of the personal property of Seller located in the
Branches consisting of the trade fixtures, shelving, furniture, on-premises
ATMs, security systems, safe deposit boxes (including keys, but exclusive of
contents), vaults, telephone numbers, sign structures (exclusive of signage
containing any trade name, trademark or service mark, if any, of Seller or any
of its Affiliates) supplies excluding any items consumed or disposed of, but
including new items acquired or obtained, in the ordinary course of the
operation of the Branches through the Closing Date; provided, however, that
Personal Property shall not include computer hardware (except for ATMs, computer
and telephone cabling and associated termination blocks), proprietary or
licensed software, electronic teller station hardware and other hardware related
to teller stations and platforms or any personal property subject to a Personal
Property Lease.  The Personal Property is set forth on Schedule 2.1(a)(iii) and
shall be updated as of the Closing Date.

 

“Personal Property Leases” means the leases under which Seller leases certain
property in the Branches that would be “Personal Property” but for the proviso
to such defined term, and which lease agreement relates only to one or more of
the Branches and not to any other facilities of Seller or its Affiliates, as set
forth on Schedule 2.1(a)(iii), as updated as of the Closing Date.

 

“Prospective Transferred Employees” has the meaning set forth in Section 8.7(a).

 

7

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 2.3.

 

“Real Property” means the parcels of real property on which the Branches listed
on Schedule 1.1(b) are located, including any improvements thereon, which
Schedule indicates whether or not such real property is Owned Real Property.

 

“Records” means all current records, documents instruments, account cards,
books, reports, tapes, files, title policies, or where reasonable and
appropriate copies thereof (for each case whether or not in electronic form), in
Seller’s possession or otherwise reasonably available that exclusively pertain
to and are used by Seller to administer, reflect, monitor, evidence or record
information respecting the business or conduct of the Branches, the Assets, the
Assumed Liabilities, or the Deposits, including all such records maintained to
comply with any Legal Requirement to which the Deposits are subject, including
but not limited to applicable unclaimed property and escheat laws; provided,
however, it is understood and agreed that Seller shall be permitted to retain
such books and records that contain information primarily relating to other
assets and liabilities not constituting Assets and Assumed Liabilities; provided
further that in any such case Seller shall provide to Purchaser such portions or
copies of such records as are (i) reasonably necessary to vest in Purchaser
title to any of the Assets or for the enforcement of Purchaser’s rights, title
or interest in the Assets or the Assumed Liabilities or (ii) reasonably
necessary and material to Purchaser’s conduct of the business of the Branches
after the Closing.

 

“Regulatory Approvals” means all approvals, authorizations, waivers or consents
of, or notices to, any governmental agencies or authorities required to
consummate the P&A Transaction, including the following:  (i) any required
approvals of and/or notices to the California Department of Financial
Institutions, OCC, the Federal Reserve Board, and the FDIC, (ii) any required
approvals of and/or notices to California Department of Financial Institutions,
and (iii) the expiration of any waiting period associated with any required
Regulatory Approval.

 

“Regulatory Authority” means any federal or state banking, other regulatory,
self-regulatory or enforcement authority or any court, administrative agency or
commission or other governmental authority or instrumentality.

 

“Safe Deposit Agreements” means the agreements relating to safe deposit boxes
located in the Branches.

 

“Seller’s knowledge” or other similar phrases means information that is actually
known to any of the individuals set forth in Schedule 1.1(e) or knowledge
obtained after a reasonable inquiry that a reasonable person would conduct under
the circumstances and transactions contemplated hereby.

 

“Seller Disclosure Schedule” means the disclosure schedule of Seller delivered
to Purchaser in connection with the execution and delivery of this Agreement.

 

“Severance Entitled Transferred Employee” has the meaning set forth in Section
8.7(h).

 

“Survey” has the meaning set forth in Section 7.11.

 

8

--------------------------------------------------------------------------------


 

“Tax Returns” means any return or other report required to be filed with respect
to any Tax, including declaration of estimated tax and information returns.

 

“Taxes” means any federal, state, local, or foreign taxes, including but not
limited to taxes on or measured by income, estimated income, franchise, capital
stock, employee’s withholding, non-resident alien withholding, backup
withholding, social security, occupation, unemployment, disability, value added
taxes, taxes on services, real property, personal property, sales, use, excise,
transfer, gross receipts, inventory and merchandise, business privilege, and
other taxes or amounts required to be withheld and paid over to any government
in respect of any tax, including any interest, penalties, or additions to tax on
the foregoing whether or not disputed.

 

“Third Party Claim” means any Legal Proceeding by a Person not a party to this
Agreement and not an Affiliate of one of the parties hereto.

 

“Title Commitment” has the meaning set forth in Section 7.11.

 

“Title Objection” has the meaning set forth in Section 7.11.

 

“Transaction Account” means any account at a Branch in respect of which deposits
therein are withdrawable in practice upon demand or upon which third party
drafts may be drawn by the depositor, including checking accounts, negotiable
order of withdrawal accounts and money market deposit accounts.

 

“Transfer Date” has the meaning set forth in Section 8.7(d).

 

“Transferred Employees” has the meaning set forth in Section 8.7 (d).

 

1.2                                 Accounting Terms.  All accounting terms not
otherwise defined herein shall have the respective meanings assigned to them in
accordance with consistently applied generally accepted accounting principles as
in effect from time to time in the United States of America.

 

1.3                                 Interpretation.  All references in this
Agreement to Articles or Sections are references to Articles or Sections of this
Agreement, unless some other reference is clearly indicated.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  The rule of
construction against the draftsman shall not be applied in interpreting and
construing this Agreement.

 

ARTICLE 2
THE P&A TRANSACTION

 

2.1                                 Purchase and Sale of Assets.  (a) Subject to
the terms and conditions set forth in this Agreement, at the Closing, Seller
shall grant, sell, convey, assign, transfer and deliver to Purchaser, and
Purchaser shall purchase and accept from Seller, all of Seller’s right, title
and interest free and clear of all Encumbrances (excluding any Permitted Real
Estate Exceptions), as of the Closing Date, in and to the following
(collectively, the “Assets”):

 

(i)                                     Cash on Hand;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  the Owned Real Property;

 

(iii)                               the Personal Property;

 

(iv)                              the Personal Property Leases;

 

(v)                                 the Branch Leases;

 

(vi)                              the Safe Deposit Agreements;

 

(vii)                           prepaid expenses, including rents, utilities and
security deposits as described in Schedule 2.1(a)(vii) (“Other Assets”); and

 

(viii)                        the Records.

 

(b)                                 Purchaser understands and agrees that it is
purchasing only the Assets (and assuming only the Assumed Liabilities) and the
customer relationships relating to the deposit accounts as specified in this
Agreement and, except as expressly provided in this Agreement, Purchaser will
not acquire any interest in or right to any other business relationship which
Seller or its Affiliates may have with any customer of the Branches, including: 
(i) any deposit account or other service of Seller or its Affiliates at any
other office of Seller or its Affiliates which may be linked to the Deposits;
(ii) any deposit account that sweeps from the Branch to a third party; (iii) any
merchant card banking business; and (iv) controlled disbursement accounts that
Seller or its Affiliates may provide to any customer of the Branches.  It is
expressly understood and agreed that the Assets shall not include any securities
or brokerage relationships, custodial and trust relationships (except as they
relate to IRA and Keogh accounts to the extent contemplated by Section 2.5),
insurance relationships, credit card relationships or other relationships (other
than the deposit account relationship) between any customer of the Branches and
the Seller or its Affiliates, or any right to the use of any sign, trade name,
trademark or service mark, if any, of Seller or any of its Affiliates. 
Notwithstanding anything contained in this Agreement to the contrary and to
avoid any uncertainty, Purchaser and its Affiliates shall not be prohibited or
otherwise restricted from marketing to any customer of the Branches acquired in
connection with the P&A Transaction any of its products, services, accounts or
relationships.

 

2.2                                 Assumption of Liabilities.  (a) Subject to
the terms and conditions set forth in this Agreement, at the Closing, Purchaser
shall assume, pay, perform and discharge the duties, responsibilities,
obligations or Liabilities of Seller to be discharged, performed, satisfied or
paid from and after the Closing Date, solely with respect to the following
(collectively, the “Assumed Liabilities”):

 

(i)                                     the Deposits (other than Accrued
Interest), including IRA and Keogh Accounts to the extent contemplated by
Section 2.5;

 

(ii)                                  the Branch Leases;

 

(iii)                               the Personal Property, if any, and the
Personal Property Leases, if any;

 

10

--------------------------------------------------------------------------------


 

(iv)                              the Safe Deposit Agreements; and

 

(v)                                 the accrued liabilities, if any, described
in Schedule 2.2(a)(v) (the “Accrued Liabilities”).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, Purchaser shall not assume or be bound by any Liabilities of
Seller or of any of its Affiliates, including, without limitation, (i) any
Liabilities of Seller and its Affiliates arising out of or relating to the
business of the Branches, the Branch Employees, the Employee Benefit Plans or
the Assets prior to the Closing Date or as a result of the Closing, other than
the Assumed Liabilities or as otherwise expressly set forth herein, and (ii) any
special assessment related to the Deposits assessed by the FDIC based on a
quarterly Report of Condition and Income (a “Call Report”) filed by Seller or
one of its Affiliates prior to the Closing Date (collectively, the “Excluded
Liabilities”).

 

2.3                                 Purchase Price.  The purchase price
(“Purchase Price”) for the Assets shall be the sum of:

 

(a)                                  An amount equal to 0.25% of the Core
Deposits transferred to Purchaser on the Closing Date;

 

(b)                                 The aggregate amount of Cash on Hand as of
the Closing Date; and

 

(c)                                  $2,217,800 for all of the remaining Assets
(including the Owned Real Property), other than Cash on Hand.

 

2.4                                 [Intentionally Omitted].

 

2.5                                 Assumption of IRA and Keogh Account
Deposits.  (a) With respect to Deposits in IRAs, Seller will use reasonable
efforts and will cooperate with Purchaser in taking any action reasonably
necessary to accomplish either the appointment of Purchaser as successor
custodian or the delegation to Purchaser of Seller’s authority and
responsibility as custodian of all such IRA deposits, including sending to the
depositors thereof appropriate notices, cooperating with Purchaser in soliciting
consents from such depositors, and filing any appropriate applications with
applicable regulatory authorities.  If any such delegation is made to Purchaser,
Purchaser will perform all of the duties so delegated and comply with the terms
of Seller’s agreement with the depositor of the IRA Deposits affected thereby.

 

(b)                                 With respect to Deposits in Keogh Accounts,
Seller will use reasonable efforts and will cooperate with Purchaser to invite
depositors thereof to direct a transfer of each such depositor’s Keogh Account
and the related Deposits to Purchaser, as trustee thereof, and to adopt
Purchaser’s form of Keogh Master Plan as a successor to that of Seller. 
Purchaser will assume no Keogh Accounts unless Purchaser has received to its
satisfaction the documents necessary for such assumption at or before the
Closing.

 

(c)                                  If, notwithstanding the foregoing, as of
the Closing Date, Purchaser shall be unable to retain deposit liabilities in
respect of an IRA or Keogh Account, such deposit

 

11

--------------------------------------------------------------------------------


 

liabilities shall be excluded from Deposits for purposes of this Agreement and
shall constitute “Excluded IRA/Keogh Account Deposits.”

 

ARTICLE 3
CLOSING PROCEDURES; PAYMENT ADJUSTMENTS

 

3.1                                 Closing.  (a) The Closing will be held at
the offices of Seller’s parent company, Wells Fargo & Company, at 420 Montgomery
Street, San Francisco, California, or such other place as may be agreed to by
the parties.

 

(b)                                 Subject to the satisfaction or, where
legally permitted, the waiver of the conditions set forth in Article 9, the
Closing Date shall be August 7, 2009, or, if the Closing cannot occur on such
date, on a date and time as soon thereafter as practicable after receipt of all
Regulatory Approvals and the expiration of all related statutory waiting
periods, subject to the next sentence of this Section 3.1(b).  Unless the
parties agree pursuant to Section 4.10(a) that the conversion of the data
processing with respect to the Branches and the Assets and Assumed Liabilities
will be performed on a date other than the Closing Date, the Closing Date shall
be a Friday and shall become effective at 11:59 p.m., Pacific Time on such date.

 

3.2                                 Payment at Closing.  (a) Within three (3)
Business Days before the Closing Date, Seller shall deliver to Purchaser the
Draft Closing Statement.

 

(b)                                 At Closing, (i) if the Estimated Payment
Amount as set forth on the Draft Closing Statement is a positive amount, Seller
shall pay to Purchaser an amount in dollars equal to such positive amount, or
(ii) if the Estimated Payment Amount as set forth on the Draft Closing Statement
is a negative amount, Purchaser shall pay to Seller an amount in dollars equal
to the absolute value of such negative amount.  In addition, Purchaser shall pay
to Seller any sales tax due.

 

(c)                                  All payments to be made hereunder by one
party to the other shall be made by wire transfer of immediately available funds
(in all cases to an account specified in writing by Seller or Purchaser, as the
case may be, to the other not later than the third (3rd) Business Day prior to
the Closing Date) on the date of payment.

 

(d)                                 If any instrument of transfer contemplated
herein shall be recorded in any public record before the Closing and thereafter
the Closing does not occur, then at the request of such transferring party the
other party will deliver (or execute and deliver) such instruments and take such
other action as such transferring party shall reasonably request to revoke such
purported transfer.

 

3.3                                 Adjustment of Purchase Price.  (a) On the
thirtieth (30th) calendar day following the Closing Date (the “Adjustment
Date”), Seller shall deliver to Purchaser the Final Closing Statement and shall
make available such work papers, schedules and other supporting data as may be
reasonably requested by Purchaser to enable it to verify the amounts set forth
in the Final Closing Statement.  The Final Closing Statement shall also set
forth the Adjusted Payment Amount.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The determination of the Adjusted Payment
Amount shall be final and binding on the parties hereto on the thirtieth (30th)
calendar day after receipt by Purchaser of the Final Closing Statement, unless
Purchaser shall notify Seller in writing of its objection (“notice of
objection”) with any amount included therein or omitted therefrom, in which
case, the Seller and Purchaser shall attempt in good faith to resolve such
objections within ten (10) Business Days of the receipt by Seller of the written
notice of objection and any written resolution by them as to any disputed amount
shall be deemed final and binding with respect to the determination of the
Adjusted Payment Amount.  If the Purchaser and Seller are unable to reach
resolution of the objections set forth in the Seller’s notice of objection,
Seller and Purchaser shall submit the issues remaining in dispute to Accounting
Firm for resolution.  If issues are submitted to the Accounting Firm for
resolution, Seller and Purchaser shall furnish or cause to be furnished to the
Accounting Firm such work papers Schedules, records and other documents and
information relating to the disputed issues as the Accounting Firm may request
and are available to that party or its agents and shall be afforded the
opportunity to present to the Accounting Firm any material relating to the
disputed issues and to discuss the issues with the Accounting Firm.  In the
event the fees of the Accounting Firm, as estimated by such firm, would exceed
fifty percent (50%) of the net amount in dispute, the parties agree that the
Accounting Firm will not be engaged by either party and that such net amount in
dispute will be equally apportioned between Seller and Purchaser.  The
Accounting Firm shall be instructed to resolve the disputed items within ten
(10) Business Days of engagement, to the extent reasonably practicable.  The
determination of the Accounting Firm shall be final and binding on the parties
hereto.  The fees of the Accounting Firm shall be divided equally between Seller
and Purchaser.

 

(c)                                  On the fifth (5th) Business Day after the
Adjusted Payment Amount shall have become final and binding or, in the case of a
dispute, the date of the resolution of the dispute pursuant to subsection 3.3(b)
above, if the Adjusted Payment Amount exceeds the Estimated Payment Amount,
Seller shall pay to Purchaser an amount in dollars equal to such excess, plus
interest on such excess amount from the Closing Date to but excluding the
payment date, at the Federal Funds Rate or, if the Estimated Payment Amount
exceeds the Adjusted Payment Amount, Purchaser shall pay to Seller an amount in
dollars equal to such excess, plus interest on such excess amount from the
Closing Date to but excluding the payment date, at the Federal Funds Rate.

 

3.4                                 Proration; Other Closing Date Adjustments. 
(a) Except as otherwise specifically provided in this Agreement, it is the
intention of the parties that Seller will operate the Branches for its own
account until 11:59 p.m., Pacific Standard Time, on the Closing Date, and that
Purchaser shall operate the Branches, hold the Assets and assume the Assumed
Liabilities for its own account after the Closing Date.  Thus, except as
otherwise specifically provided in this Agreement, items of income and expense,
as defined herein, shall be prorated as of 11:59 p.m., Pacific Standard Time, on
the Closing Date, and settled between Seller and Purchaser on the Closing Date,
whether or not such adjustment would normally be made as of such time.  Items of
proration will be handled at Closing as an adjustment to the Purchase Price
unless otherwise agreed by the parties hereto.

 

(b)                                 For purposes of this Agreement, items of
proration and other adjustments shall include:  (i) rental payments under the
Branch Leases; (ii) personal and real property taxes and assessments; (iii)
other prepaid expenses and items and accrued but unpaid liabilities, as of

 

13

--------------------------------------------------------------------------------


 

the close of business on the Closing Date; and (iv) safe deposit rental payments
previously received by Seller.

 

3.5                                 Seller Deliveries.  At the Closing, Seller
shall deliver to Purchaser:

 

(a)                                  Deeds in substantially the form of Schedule
3.5(a), pursuant to which the Owned Real Property shall be transferred to
Purchaser “AS IS”, “WHERE IS” and with all faults (the “Grant Deeds”);

 

(b)                                 A bill of sale in substantially the form of
Schedule 3.5(b) (except as otherwise required by local state law), pursuant to
which the Personal Property shall be transferred to Purchaser “AS IS”, “WHERE
IS” and with all faults;

 

(c)                                  An assignment and assumption agreement in
substantially the form of Schedule 3.5(c) (except as otherwise required by local
state law), with respect to the Assumed Liabilities (the “Assignment and
Assumption Agreement”);

 

(d)                                 Estoppel and Consent Letters (to the extent
required) in substantially the form of Schedule 3.5(d), with respect to each of
the Branch Leases (the “Estoppel and Consent Letters”);

 

(e)                                  An Officer’s Certificate in substantially
the form of Schedule 3.5(e);

 

(f)                                    The Draft Closing Statement;

 

(g)                                 A certification of non-foreign status
meeting the requirements of Treasury Regulation 1.1445-2(b)(2), duly executed
and acknowledged, substantially in the form of the sample certificates set forth
in Treasury Regulation Section 1.1445-2(b)(2)(iv);

 

(h)                                 Seller’s resignation as trustee or
custodian, as applicable, with respect to each IRA or Keogh Account included in
the Deposits and designation of Purchaser as successor trustee or custodian with
respect thereto, as contemplated by Section 2.5;

 

(i)                                     An ALTA form of owner policy of title
insurance issued by First American (at Seller’s expense) for the Owned Real
Property, naming Purchaser as insured having an effective date as of the Closing
Date, in form and substance (including any exceptions or exclusions to coverage)
satisfactory to Purchaser in its sole and absolute discretion.

 

(j)                                     Such other documents as the parties
determine are reasonably necessary to consummate the P&A Transaction as
contemplated hereby; and

 

(k)                                  The Estimated Payment Amount, if
applicable.

 

3.6                                 Purchaser Deliveries.  At the Closing,
Purchaser shall deliver to Seller:

 

(a)                                  The Assignment and Assumption Agreement;

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Estoppel and Consent Letters (to the
extent required) and such other instruments and documents as any landlord under
a Branch Lease may reasonably require as necessary or desirable for providing
for the assumption by Purchaser of a Branch Lease, each such instrument and
document in form and substance reasonably satisfactory to the parties and dated
as of the Closing Date;

 

(c)                                  An Officer’s Certificate in substantially
the form of Schedule 3.6(c);

 

(d)                                 Purchaser’s acceptance of its appointment as
successor trustee or custodian, as applicable, of the IRA and Keogh Accounts
included in the Deposits and assumption of the fiduciary obligations of the
trustee or custodian with respect thereto, as contemplated by Section 2.5;

 

(e)                                  Such other documents as the parties
determine are reasonably necessary to consummate the P&A Transaction as
contemplated hereby; and

 

(f)                                    The Estimated Payment Amount, if
applicable.

 

3.7                                 Owned Real Property Filings.  On or prior to
the Closing Date, Seller shall file or record, or cause to be filed or recorded,
any and all documents necessary in order that the legal and equitable title to
Owned Real Property shall be duly vested in Purchaser.  Any filing expenses or
documentary transfer taxes with respect to such filings and all escrow closing
costs shall be shared equally by Seller and Purchaser.

 

ARTICLE 4
TRANSITIONAL MATTERS

 

4.1                                 Transitional Arrangements.  Seller and
Purchaser agree to cooperate and to proceed as follows to effect the transfer of
account record responsibility for the Branches:

 

(a)                                  As soon as practicable after the execution
of this Agreement by the parties hereto, but in no event later than fifteen (15)
calendar days after the date of this Agreement, Seller will meet with Purchaser
to investigate, confirm and agree upon mutually acceptable transaction
settlement procedures and specifications, files, deliverables, procedures and
schedules, for the transfer of account record responsibility for the Branches;
provided, however, that neither Seller nor its Affiliates shall be obligated
under this Agreement to provide Purchaser any information regarding the business
relationships described in Section 2.1(b) of this Agreement.  Not later than
twenty-five (25) Business Days after the date of this Agreement, Seller shall
deliver to Purchaser the specifications and conversion sample files to consist
of live data of all accounts.

 

(b)                                 After Purchaser has tested and confirmed the
conversion sample files, Seller shall provide Purchaser with account
information, as of a recent date, including complete name and address, account
masterfile, ATM account number information, applicable transaction and
stop/hold/caution information, account-to-account relationship information and
any other related information with respect to the Deposits.  Seller shall, upon
reasonable request, but not later than thirty (30) days, provide to Purchaser an
updated version of such records; provided, however, that Seller shall not be
obligated to provide such updated records more than twice.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Seller shall provide Purchaser after close
of business on the Closing Date, a final conversion file containing all
information as of close of business on the Closing Date.

 

4.2                                 Customers.  (a) Not later than thirty (30)
calendar days nor earlier than sixty (60) calendar days prior to the Closing
Date (except as otherwise required by applicable law):

 

(i)                                     Seller will notify the holders of
Deposits to be transferred on the Closing Date that, subject to the terms and
conditions of this Agreement, Purchaser will be assuming liability for such
Deposits; and

 

(ii)                                  each of Seller and Purchaser shall
provide, or join in providing where appropriate, all notices to customers of the
Branches and other Persons that Seller or Purchaser, as the case may be, is
required to give under applicable law or the terms of any other agreement
between Seller and any customer in connection with the transactions contemplated
hereby.

 

A party proposing to send or publish any notice or communication pursuant to
this Section 4.2 shall furnish to the other party a copy of the proposed form of
such notice or communication at least five (5) calendar days in advance of the
date of the first mailing, posting, or other dissemination thereof to customers,
and shall not unreasonably refuse to amend such notice to incorporate any
changes that the other such party proposes as necessary to comply with
applicable law.  All costs and expenses of any notice or communication sent or
published by Purchaser or Seller shall be the responsibility of the party
sending such notice or communication and all costs and expenses of any joint
notice or communication shall be shared equally by Seller and Purchaser.  As
soon as reasonably practicable and in any event within forty-five (45) calendar
days after the date hereof, Seller shall provide to Purchaser a report of the
names and addresses of the owners of the Deposits, and the lessees of the safe
deposit boxes as of the date hereof in connection with the mailing of such
materials.  No communications by Purchaser, and no communications by Seller
outside the ordinary course of business, to any such owners, borrowers or
lessees shall be made prior to the Closing Date except as provided in this
Agreement or otherwise agreed to by the parties.

 

(b)                                 Following the giving of any notice described
in paragraph (a) above, Purchaser and Seller shall deliver to each new customer
at any of the Branches such notice or notices as may be reasonably necessary to
notify such new customers of Purchaser’s pending assumption of liability for the
Deposits and to comply with applicable law.

 

(c)                                  Notwithstanding the provisions of Section
7.9, neither Purchaser nor Seller shall object to the use by depositors of the
Deposits of payment orders issued to or ordered by such depositors on or prior
to the Closing Date, which payment orders bear the name, or any logo, trademark,
service mark or proprietary mark, of Seller or any of its Affiliates.

 

4.3                                 Direct Deposits.  Seller will use its
reasonable best efforts to transfer to Purchaser on the Closing Date all of
those automated clearing house (“ACH”) and FedWire direct deposit arrangements
related (by agreement or other standing arrangement) to the Deposits.  For a
period of three (3) months following the Closing Date, in the case of ACH direct
deposits to accounts containing Deposits (the final Business Day of such period
being the “ACH Direct Deposit Cut-

 

16

--------------------------------------------------------------------------------


 

Off Date”), Seller shall transfer to Purchaser all received ACH Direct Deposits
each Business Day in accordance with Seller’s customary procedures.  Purchaser
will send NACHA compliant Notice of Change on each transfer received.  On each
Business Day, for a period of sixty (60) calendar days following the Closing
Date (the final Business Day of such period being the “FedWire Direct Deposit
Cut-Off Date”), FedWire direct deposits received by Seller shall be returned (as
soon as is practicable after receipt) to the originator with an indication of
Purchaser’s correct Wire Room contact information and an instruction that such
wire should be sent to Purchaser.  Compensation for ACH direct deposits or
FedWire direct deposits not forwarded to Purchaser on the same Business Day as
that on which Seller has received such deposits will be handled in accordance
with the applicable rules established by the United States Council on
International Banking.  After the respective ACH Direct Deposit Cut-Off Date or
FedWire Direct Deposit Cut-Off Date, Seller may discontinue accepting and
forwarding ACH and FedWire entries and funds and return such direct deposits to
the originators marked “Account Sold.”  Seller and its Affiliates shall not be
liable for any overdrafts that may thereby be created.  Purchaser and Seller
shall agree on a reasonable period of time prior to the Closing during which
Seller will no longer be obligated to accept new direct deposit arrangements
related to the Branches.  At the time of the ACH Direct Deposit Cut-Off Date,
Purchaser will provide ACH originators with account numbers relating to the
Deposits.

 

4.4                                 Direct Debits.  After the notice provided in
Section 4.2(a), Purchaser shall send appropriate notice to all customers having
accounts constituting Deposits, the terms of which provide for direct debit of
such accounts by third parties, instructing such customers concerning the
transfer of customer direct debit authorizations from Seller to Purchaser.  Such
notice shall be in a form reasonably agreed to by the parties hereto.  For a
period of three (3) months following the Closing, Seller shall transfer to
Purchaser all received direct debits on accounts constituting Deposits each
Business Day in accordance with Seller’s customary procedures.  Purchaser will
send NACHA compliant Notice of Change on each direct debit received. 
Thereafter, Seller may discontinue forwarding such entries and return them to
the originators marked “Account Sold.”  Purchaser and Seller shall agree on a
reasonable period of time prior to the Closing during which Seller will no
longer be obligated to accept new direct debit arrangements related to the
Branches.  On the Closing Date, Purchaser shall provide ACH originators of such
Direct Debits with account numbers relating to the Deposits.

 

4.5                                 Escheat Deposits.  After Closing, Purchaser
shall be solely responsible for the proper reporting and transmission to the
appropriate governmental entity of Escheat Deposits.

 

4.6                                 Access to Records.  From and after the
Closing Date, each of the parties shall permit the other reasonable access to
any applicable records in its possession relating to matters arising on or
before the Closing Date and reasonably necessary in connection with any claim,
action, litigation or other proceeding involving the party requesting access to
such records or in connection with any legal obligation owed by such party to
any present or former depositor or other customer, subject to confidentiality
requirements.  All records, whether held by Purchaser or Seller, shall be
maintained for such periods as are required by law, unless the parties shall
agree in writing to a longer period.  Seller may maintain such copies of Records
as may be required by applicable law.

 

17

--------------------------------------------------------------------------------


 

4.7                                 Interest Reporting and Withholding.  (a)
Unless otherwise agreed to by the parties, Seller will report to applicable
taxing authorities and holders of Deposits, with respect to the period from
January 1 of the year in which the Closing occurs through the Closing Date, all
interest (including dividends and other distributions with respect to money
market accounts) credited to, withheld from and any early withdrawal penalties
imposed upon the Deposits.  Purchaser will report to the applicable taxing
authorities and holders of Deposits, with respect to all periods from the day
after the Closing Date, all such interest credited to, withheld from and any
early withdrawal penalties imposed upon the Deposits.  Any amounts required by
any governmental agencies to be withheld from any of the Deposits through the
Closing Date will be withheld by Seller in accordance with applicable law or
appropriate notice from any governmental agency and will be remitted by Seller
to the appropriate agency on or prior to the applicable due date.  Any such
withholding required to be made subsequent to the Closing Date will be withheld
by Purchaser in accordance with applicable law or appropriate notice from any
governmental agency and will be remitted by Purchaser to the appropriate agency
on or prior to the applicable due date.

 

(b)                                 Unless otherwise agreed by the parties,
Seller shall be responsible for delivering to payees all IRS notices with
respect to information reporting and tax identification numbers required to be
delivered through the Closing Date with respect to the Deposits, and Purchaser
shall be responsible for delivering to payees all such notices required to be
delivered following the Closing Date with respect to the Deposits.

 

4.8                                 Negotiable Instruments.  Seller will remove
any supply of Seller’s money orders, official checks, gift checks, travelers’
checks or any other negotiable instruments located at each of the Branches on
the Closing Date.

 

4.9                                 ATM/Debit Cards; POS Cards.  Seller will
provide Purchaser with a list of ATM access/debit cards and Point-of-Sale
(“POS”) cards issued by Seller to depositors of any Deposits, and a record
thereof in a format reasonably agreed to by the parties containing all addresses
therefor, as soon as practicable and in no event later than thirty (30) calendar
days after the date of this Agreement.  At or promptly after the Closing, Seller
will provide Purchaser with a revised record through the Closing.  In instances
where a depositor of a Deposit made an assertion of error regarding an account
pursuant to the Electronic Funds Transfer Act and Federal Reserve Board
Regulation E, and Seller, prior to the Closing, recredited the disputed amount
to the relevant account during the conduct of the error investigation, Purchaser
agrees to comply with a written request from Seller to debit such account in a
stated amount and remit such amount to Seller, to the extent of the balance of
funds available in the accounts.  Seller agrees to indemnify Purchaser for any
claims or losses that Purchaser may incur as a result of complying with such
request from Seller.  Seller shall not be required to disclose to Purchaser
customers’ PINs or algorithms or logic used to generate PINs.  Purchaser shall
reissue ATM access/debit cards to depositors of any Deposits not earlier than
forty-five (45) calendar days nor later than fifteen (15) calendar days prior to
the Closing Date, which cards shall be effective as of the day following the
Closing Date.  Purchaser and Seller agree to settle any and all ATM transactions
and POS transactions effected on or before the Closing Date, but processed after
the Closing Date, as soon as practicable following the processing thereof.  In
addition, Purchaser assumes responsibility for and agrees to pay on presentation
all POS transactions initiated before or after

 

18

--------------------------------------------------------------------------------


 

the Closing with POS cards issued by Seller to access Transaction Accounts (so
long as sufficient funds are available in the applicable Transaction Account).

 

4.10                           Data Processing Conversion for the Branches and
Handling of Certain Items.  (a)  The conversion of the data processing with
respect to the Branches and the Assets and Assumed Liabilities will be completed
on the Closing Date unless otherwise agreed to by the parties.  Seller and
Purchaser agree to cooperate to facilitate the orderly transfer of data
processing information in connection with the P&A Transaction.  Within ten (10)
calendar days of the date of this Agreement, Purchaser and/or its
representatives shall be permitted access (subject to the provisions of Section
7.2(a)) to review each Branch for the purpose of installing automated equipment
for use by Branch personnel.  Following the receipt of all Regulatory Approvals
(except for the expiration of statutory waiting periods) and within forty-five
(45) calendar days prior to the Closing Date, Purchaser shall be permitted, at
its expense, to install and test communication lines and any necessary related
equipment, both internal and external, from each Branch and prepare for the
installation of automated equipment on the Closing Date.

 

(b)                                 As soon as practicable and in no event more
than three (3) Business Days after the Closing Date, Purchaser shall mail to
each depositor in respect of a Transaction Account (i) a letter approved by
Seller requesting that such depositor promptly cease writing Seller’s drafts
against such Transaction Account and (ii) new drafts which such depositor may
draw upon Purchaser against such Transaction Accounts.  Purchaser shall use its
reasonable best efforts to cause these depositors to begin using such drafts and
cease using drafts bearing Seller’s name.  The parties hereto shall use their
reasonable best efforts to develop procedures that cause Seller’s drafts against
Transaction Accounts received after the Closing Date to be cleared through
Purchaser’s then-current clearing procedures.  During the ninety (90)
calendar-day period after the Closing Date, if it is not possible to clear
Transaction Account drafts through Purchaser’s then-current clearing procedures,
Seller shall make available to Purchaser as soon as practicable but in no event
more than three (3) Business Days after receipt all Transaction Account drafts
drawn against Transaction Accounts.  Seller shall have no obligation to pay such
forwarded Transaction Account drafts.  Upon the expiration of such ninety (90)
calendar-day period, Seller shall cease forwarding drafts against Transaction
Accounts.

 

(c)                                  Any items that were credited for deposit to
or cashed against a Deposit prior to the Closing and are returned unpaid on or
within ninety (90) calendar days after the Closing Date (“Returned Items”) will
be handled as set forth herein.  Except as set forth below, Returned Items shall
be the responsibility of Seller.  If depositor’s bank account at Seller is
charged for the Returned Item, Seller shall forward such Returned Item to
Purchaser.  If upon Purchaser’s receipt of such Returned Item there are
sufficient funds in the Deposit to which such Returned Item was credited or any
other Deposit transferred at the Closing standing in the name of the party
liable for such Returned Item, Purchaser will debit any or all of such Deposits
an amount equal in the aggregate to the Returned Item, and shall repay that
amount to Seller.  If there are not sufficient funds in the Deposit because of
Purchaser’s failure to honor holds placed on such Deposit, Purchaser shall repay
the amount of such Returned Item to Seller.

 

(d)                                 During the ninety (90) calendar-day period
after the Closing Date, any deposits or other payments received by either
Purchaser or Seller in error shall be returned to the other party within two (2)
Business Days of receipt by Purchaser.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Prior to the Closing Date, Purchaser will
open and maintain a demand deposit accounts with Seller for deposits, to be used
for settlement activity following the Closing Date.  Seller will provide
Purchaser with a daily statement for these accounts.  Purchaser will be
responsible for initiating all funding and draw-down activity against these
accounts.  Purchaser will ensure that all debit (negative) balances are funded
no later then one day following the day the account went into a negative
status.  Activity that will be settled through these accounts will include but
not be limited to:  items drawn on a Deposit but presented to Seller for
payment, ACH transactions, Direct Debit transactions, and Returned Items.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows, except as set forth in
the Seller Disclosure Schedule:

 

5.1                                 Corporate Organization and Authority. 
Seller is a national banking association, duly organized and validly existing
under the laws of the United States of America, and has the requisite power and
authority to conduct its business as now being conducted at the Branches. 
Seller has the requisite corporate power and authority and has taken all
corporate action necessary in order to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by Seller and (assuming due authorization,
execution and delivery by Purchaser) constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms
(except as may be limited by bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the rights of creditors generally and except as the
availability of equitable remedies may be limited by general principles of
equity).

 

5.2                                 No Conflicts.  The execution, delivery and
performance of this Agreement by Seller does not, and will not, (i) violate any
provision of Seller’s charter or by-laws, (ii) result in the creation of any
Encumbrance upon any of the Assets, (iii) subject to Regulatory Approvals,
violate or constitute a breach of, or default under, any Legal Requirement,
Order or Government Authorization to which Seller is subject, or (iv) violate or
result in a breach or default under any agreement or instrument of Seller, or to
which Seller is subject or by which Seller is otherwise bound, which violation,
breach, contravention or default referred to in clauses (iii) and (iv) of this
Section 5.2, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect with respect to the Seller (assuming the receipt
of any required consents of lessors under the Branch Leases in respect of the
transactions herein contemplated).

 

5.3                                 Approvals and Consents.  Other than
Regulatory Approvals relating to Seller as set forth in Schedule 5.3 and the
consents contemplated by Section 7.4, no notices, reports or other filings are
required to be made by Seller with, nor are any Government Authorization
required to be obtained by Seller in connection with the execution and delivery
of this Agreement by Seller and the consummation of the transactions
contemplated hereby by Seller, the failure to make or obtain any or all of
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect with respect to the Seller.

 

20

--------------------------------------------------------------------------------


 

5.4                                 Leases.    (a)  Prior to the Closing Date,
Seller has provided to the Purchaser for Purchaser’s review true, correct and
complete copies of the Branch Leases, together with all amendments,
modifications or supplements thereto, including any assignments thereof.  Seller
has a valid and enforceable leasehold interest under each of the Branch Leases,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity.  Each of the Branch Leases
is in full force and effect, and Seller has not received or given any notice of
any default, event or condition that with notice or lapse of time, or both,
would constitute a material default by Seller under any of the Branch Leases
and, to the knowledge of Seller, no other party is in default thereof, and no
party to any of the Branch Leases has exercised any termination rights with
respect thereto.  The Branch Leases give Seller the right to occupy the building
and land comprising the related Branch.  There are no subleases relating to any
Branch created or suffered to exist by Seller, or to Seller’s knowledge, created
or suffered to exist by any other Person.

 

(b)                                 Prior to the Closing Date, Seller has
provided to the Purchaser for Purchaser’s review true, correct and complete
copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto, including any assignments thereof.  Each
Personal Property Lease is valid and enforceable, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity.  Each of the Personal Property Leases is in full
force and effect, and Seller has not received or given any notice of any
default, event or condition that with notice or lapse of time, or both, would
constitute a material default by Seller under any of the Personal Property
Leases and, to the knowledge of Seller, no other party is in default thereof,
and no party to any of the Personal Property Leases has exercised any
termination rights with respect thereto.

 

5.5                                 Litigation.  There are no Legal Proceedings
pending or, to Seller’s knowledge, threatened against Seller or, to Seller’s
knowledge, facts or circumstances that would reasonably be expected to result in
any claims against Seller that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect with respect to Seller.

 

5.6                                 Regulatory Matters.  (a) Except as set forth
in Schedule 5.6, there are no pending or, to Seller’s knowledge, threatened
disputes or controversies between Seller regarding the Branches and any federal,
state or local governmental agency or authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect with
respect to Seller.

 

(b)                                 Neither Seller nor any of its Affiliates is
aware of any facts or circumstances that would indicate that any federal or
state governmental agency or authority would oppose or refuse to grant a
Regulatory Approval.

 

5.7                                 Compliance with Laws; Permits.  The banking
business of the Branches has been conducted in compliance with all Legal
Requirements applicable thereto, except for any failures to comply that would
not, individually or in the aggregate, result in a Material Adverse Effect with
respect to Seller.

 

21

--------------------------------------------------------------------------------


 

5.8                                 [Intentionally Omitted].

 

5.9                                 Records.  The Records respecting the
operations of the Branches and the Assets and Assumed Liabilities accurately
reflect in all material respects, as of their respective dates, the net book
value of the Assets and Assumed Liabilities being transferred to Purchaser
hereunder.  The Records include all customary Branch, customer and
customer-related information reasonably necessary to service the Deposits on an
ongoing basis, and to otherwise operate or use the Assets and perform its
obligations under the Assumed Liabilities in substantially the manner currently
operated and performed by Seller.

 

5.10                           Title to Assets.  Subject to the terms and
conditions of this Agreement, on the Closing Date, Purchaser will acquire good
and marketable title to all of the Assets, free and clear of any Encumbrances,
except Permitted Real Estate Exceptions.

 

5.11                           Deposits.  All of the Deposit accounts have been
administered and originated in compliance in all material respects with the
documents governing the relevant type of Deposit account and all applicable
Legal Requirements and Government Authorizations.  The Deposit accounts are
insured by the FDIC through the Deposit Insurance Fund to the fullest extent
permitted by law, and all premiums and assessments required to be paid in
connection therewith have been paid when due.

 

5.12                           Environmental Laws; Hazardous Substances.  (a)
Except as would not, individually or in the aggregate, have a Material Adverse
Effect with respect to Seller, each parcel of Real Property:

 

(i)                                     is and has been operated by Seller in
compliance with all applicable Environmental Laws;

 

(ii)                                  is not currently subject to any Order
arising under any Environmental Law;

 

(iii)                               to Seller’s knowledge, has not been used for
the disposal of Hazardous Substances and is not contaminated with any Hazardous
Substances requiring remediation or response under any applicable Environmental
Law; and

 

(iv)                              to Seller’s knowledge, has not had any
releases, emissions, or discharges of Hazardous Substances except as permitted
under applicable Environmental Laws.

 

(b)                                 Seller has not received any written notice
from any governmental authority or other Person alleging the material violation
of, or material liability under, any applicable Environmental Laws.

 

(c)                                  Seller has made available to Purchaser
correct and complete copies of all existing Phase I, Phase II and other
environmental assessments, reviews, audits and similar reports and all material
written information pertaining to actual or potential liabilities arising under
Environmental Laws at the Branches.

 

22

--------------------------------------------------------------------------------


 

5.13                           Brokers’ Fees.  Seller has not employed any
broker or finder or incurred any liability for any brokerage fees, commission or
finders’ fees in connection with the transactions contemplated by this
Agreement, except for fees and commissions for which Seller shall be solely
liable.

 

5.14                           Owned Real Property.  (a) Seller will convey to
Purchaser good and marketable title to the Owned Real Property, free and clear
of all Encumbrances, except Permitted Real Estate Exceptions.

 

(b)                                 Seller has not received any written notice
of a current violation, citations, summonses, subpoenas, compliance orders,
directives, suits, other legal process, or other written notice of potential
liability under any applicable Legal Requirement relating to the Owned Real
Property.

 

(c)                                  Seller has not received any written notice
of any actual or pending condemnation proceeding relating to the Branches.

 

(d)                                 Seller has not entered into any agreement
regarding the Owned Real Property, and the Owned Real Property is not subject to
any Legal Proceeding, pending or outstanding, or to Seller’s knowledge,
threatened, which would be binding upon Purchaser or its successors or assigns
or affect or limit Purchaser’s or its successors’ or assigns’ use and enjoyment
of the Owned Real Property or which would limit or restrict Purchaser’s right or
ability to enter into this Agreement and consummate the sale and purchase
contemplated hereby, in each case, which is not covered by title insurance
related to the Owned Real Property.

 

(e)                                  Seller has delivered to Purchaser true and
complete copies of all deeds, existing title insurance policies and surveys of
or pertaining to the Owned Real Property.

 

5.15                           Limitations on Representations and Warranties. 
Notwithstanding anything to the contrary contained herein, Seller makes no
representations or warranties to Purchaser in this Agreement or in any
agreement, instrument or other document executed in connection with any of the
transactions contemplated hereby or provided or prepared pursuant hereto or in
connection with any of the transactions contemplated hereby:

 

(a)                                  As to the physical condition of the
Branches or Personal Property, all of which are being sold “AS IS”, “WHERE IS”
and with all faults at the Closing Date; or

 

(b)                                 As to whether, or the length of time during
which, any accounts will be maintained by the depositors at the Branches after
the Closing Date.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

6.1                                 Corporate Organization and Authority. 
Purchaser is a California banking corporation, duly organized and validly
existing under the laws of California and has the requisite power and authority
to conduct its business as currently conducted and as contemplated

 

23

--------------------------------------------------------------------------------


 

to be conducted at the Branches.  Purchaser has the requisite corporate power
and authority and has taken all corporate action necessary in order to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
Purchaser and (assuming due authorization, execution and delivery by Seller)
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms (except as may be limited by bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the rights of
creditors generally and except as the availability of equitable remedies may be
limited by general principles of equity).

 

6.2                                 No Conflicts.  The execution, delivery and
performance of this Agreement by Purchaser does not, and will not, (i) violate
any provision of its charter or by-laws or (ii) subject to Regulatory Approvals,
violate or constitute a breach of, or default under, any Legal Requirement,
Government Authorization or Order, or (iii) violate or result in a breach or
default under any agreement or instrument of Purchaser, or to which Purchaser is
subject or by which Purchaser is otherwise bound, which violation, breach,
contravention or default referred to in clauses (ii) or (iii), individually or
in the aggregate, would be reasonably expected to have a Material Adverse Effect
with respect to Purchaser.

 

6.3                                 Approvals and Consents.  Other than
Regulatory Approvals relating to Purchaser set forth in Schedule 6.3, no
notices, reports or other filings are required to be made by Purchaser with, nor
any Government Authorization required to be obtained by Purchaser from, any
governmental or regulatory authorities of the United States or the several
States in connection with the execution and delivery of this Agreement by
Purchaser and the consummation of the transactions contemplated hereby by
Purchaser, the failure to make or obtain any or all of which, individually or in
the aggregate, would be reasonably expected to have a Material Adverse Effect
with respect to Purchaser.

 

6.4                                 Regulatory Matters.  (a) Except as set forth
in Schedule 6.4, there are no pending or, to Purchaser’s knowledge, threatened
disputes or controversies between Purchaser and any federal, state or local
governmental agency or authority that, individually or in the aggregate, would
be reasonably expected to have a Material Adverse Effect with respect to
Purchaser.

 

(b)                                 Neither Purchaser nor any of its Affiliates
is aware of any facts or circumstances that would indicate that any federal or
state governmental agency or authority would oppose or refuse to grant a
Regulatory Approval.

 

(c)                                  Purchaser is, and on a pro forma basis
giving effect to the P&A Transaction, will be, (i) at least “well capitalized”,
as defined for purposes of the tests used by the Federal Reserve and FDIC to
evaluate the capital of a state bank, and (ii) in compliance with all capital
requirements, standards and ratios required by each state or federal bank
regulator with jurisdiction over Purchaser, including any such higher
requirement, standard or ratio as shall apply to institutions engaging in the
acquisition of insured institution deposits, assets or branches, and no such
regulator is likely to, or has indicated that it may, condition any of the
Regulatory Approvals upon an increase in Purchaser’s capital or compliance with
any capital requirement, standard or ratio.

 

24

--------------------------------------------------------------------------------


 

(d)           Purchaser has no reason to believe that it will be required to
divest deposit liabilities, branches, loans or any business or line of business
as a condition to the receipt of any of the Regulatory Approvals.

 

(e)           Purchaser and each of the subsidiaries or Affiliates of Purchaser
that is an insured depository institution was rated “Satisfactory” or
“Outstanding” following its most recent Community Reinvestment Act examination
by the regulatory agency responsible for its supervision.  Purchaser has
received no notice of and has no knowledge of any planned or threatened
objection by any community group to the transactions contemplated hereby.

 

6.5           Litigation.  There are no Legal Proceedings that have a reasonable
likelihood of an adverse determination pending or, to Purchaser’s knowledge,
threatened against Purchaser or, to Purchaser’s knowledge, facts or
circumstances that could reasonably be expected to result in any claims against
Purchaser that, individually or in the aggregate, would have a Material Adverse
Effect with respect to Purchaser.

 

6.6           Operation of the Branches.  Purchaser intends to continue to
provide retail and business banking services in the geographical area served by
the Branches.

 

6.7           Financing Available.  Purchaser has and will have as of the
Closing Date available sufficient cash to fund the P&A Transaction.  Purchaser’s
ability to consummate the transactions contemplated by this Agreement is not
contingent on raising any equity capital, obtaining financing therefor, consent
of any lender or any other matter relating to funding the P&A Transaction.

 

6.8           Brokers’ Fees.  Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commission or finders’ fees in
connection with the transactions contemplated by this Agreement, except for fees
and commissions for which Purchaser shall be solely liable.

 

ARTICLE 7
COVENANTS OF THE PARTIES

 

7.1           Activity in the Ordinary Course.  (a) Until the Closing Date,
except (i) as may be required by a Regulatory Authority or Legal Requirement,
(ii) as set forth in Schedule 7.1 of the Seller Disclosure Schedule or (iii) or
as contemplated hereby, Seller (a)  shall conduct the business of the Branches
in the ordinary and usual course of business consistent with past practice.

 

(b)           Prior to Closing, Seller shall:

 

(i)            use its commercially reasonable efforts to (A) preserve its
present banking business operations at the Branches, and goodwill of Seller as
they relate to the Assets and Deposits and (B) maintain its present
relationships with Persons having business dealings with Seller (including,
without limitation, customers, suppliers, employees, landlords) with respect to
the banking business at the Branches or the Assets;

 

25

--------------------------------------------------------------------------------


 

(ii)           maintain (A) all of the Owned Real Property and Personal Property
in their current condition, ordinary wear and tear excepted and (B) insurance
upon all of the assets and properties of Seller that relate to the conduct of
the banking business at the Branches or the Assets and Deposits in such amounts
and of such kinds comparable to that in effect on the date of this Agreement;

 

(iii)          (A) maintain the Records in the ordinary course of business, and
(B) comply in all material respects with all contractual and other obligations
applicable to the Assets and Assumed Liabilities;

 

(iv)          comply in all material respects with all Legal Requirements that
relate to the conduct of the banking business at the Branches or the Assets;

 

(v)           not take any action which would adversely affect the ability of
the parties to consummate the transactions contemplated by this Agreement.

 

(c)           Prior to the Closing Date, Seller shall not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed (and which shall be deemed to be waived if Purchaser has
made no response by the end of the second complete Business Day following the
receipt, as evidenced by confirmed facsimile, of the request by the
representative designated in writing by Purchaser):

 

(i)            transfer or hire any new employee for a Branch;

 

(ii)           increase or agree to increase the salary of any Branch Employee
other than in accordance with Seller’s existing customary policies generally
applicable to employees having similar rank or duties, or pay or agree to pay
any uncommitted bonus to any Branch Employee other than regular bonuses in the
ordinary course of business (which bonuses, in any event, shall be the
responsibility of Seller), or, other than in the ordinary course of business,
consistent with past practice, transfer any Branch Employee to another branch or
office of Seller or any of its Affiliates;

 

(iii)          offer interest rates or terms on any category of deposits at a
Branch except as determined in a manner materially consistent with Seller’s
ordinary course of business, consistent with past practice with respect to its
branches which are not being sold;

 

(iv)          transfer to or from any Branch to or from any of Seller’s other
operations or branches any material Assets or any Deposits, except (A) in the
ordinary course of business or as contemplated by this Agreement, (B) upon the
unsolicited request of a depositor or customer, or (C) if such Deposit is
pledged as security for a loan or other obligation (including, but not limited
to, any Deposits related to a Deposit-Related Loan or Overdraft Loan);

 

(v)           sell, transfer, assign, encumber or otherwise dispose of or enter
into any contract, agreement or understanding to sell, transfer, assign,
encumber or dispose of any of the Assets existing on the date hereof, except in
the ordinary course of business consistent with past practice;

 

26

--------------------------------------------------------------------------------


 

(vi)          make or agree to make any material improvements to the Owned Real
Property, except with respect to commitments for such improvements made on or
before the date of this Agreement and normal maintenance or refurbishing
purchased or made in the ordinary course of business;

 

(vii)         file any application or give any notice to relocate or close any
Branch or relocate or close any Branch;

 

(viii)        amend, terminate or extend in any material respect any Branch
Lease; provided, however, Seller may extend any Branch Lease if, in its
reasonable business judgment, Seller determines such extension is necessary to
deliver the Branch on the Closing Date as a fully operative branch banking
operation; or

 

(ix)           agree with, or commit to, any Person to do any of the things
described in clauses (i) through (viii) except as contemplated hereby.

 

7.2           Access and Confidentiality.  (a) Until the Closing Date, Seller
shall afford to Purchaser and its officers and authorized agents and
representatives reasonable access to the premises of each of the Branches (and
permit physical inspections thereof, including improvements and personal
property), Records, Branch Leases, Personal Property Leases, Safe Deposit
Agreements and other information of or relating to the Assets and Assumed
Liabilities.  Purchaser and Seller each will identify to the other, within ten
(10) calendar days after the date hereof, a selected group of their respective
salaried personnel that shall constitute a “transition group” and will be
available to Seller and Purchaser, respectively, at reasonable times (limited to
normal operating hours) to provide information and assistance in connection with
Purchaser’s investigation of matters relating to the Assets and Liabilities. 
Such transition group will also work cooperatively to identify and resolve
issues arising from any commingling of Seller’s records with respect to the
Branches with Seller’s records for its other branches and operations not subject
to this Agreement.  Seller shall furnish Purchaser with such additional
financial and operating data and other information about Seller’s business
operations at the Branches as the Seller determines may be reasonably necessary
for the orderly transfer of the business operations of the Branches, the Assets
and the Assumed Liabilities.  Any investigation pursuant to this Section 7.2
shall be conducted in such manner as not to interfere unreasonably with the
conduct of Seller’s businesses.  Notwithstanding the foregoing, Seller shall not
be required to provide access to or disclose information where such access or
disclosure would impose an unreasonable burden on Seller or its Affiliates, or
any employee of Seller or its Affiliates, would violate or prejudice the rights
of customers, jeopardize any attorney-client privilege or contravene any Legal
Requirement, Order, Governmental Authorization or binding agreement entered into
prior to the date of this Agreement.  The parties hereto shall use reasonable
best efforts to make appropriate substitute disclosure arrangements under
circumstances in which the restrictions of the preceding sentence apply.

 

(b)           From the date hereof and after the Closing Date, each party to
this Agreement shall hold, and shall cause its respective directors, officers,
employees, agents, consultants and advisors to hold, in strict confidence,
except to the extent necessary to discharge obligations pursuant to Section 7.3
or unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law or the applicable

 

27

--------------------------------------------------------------------------------


 

requirements of any regulatory agency or relevant stock exchange, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) concerning the other party (or, if
required under a contract with a third party, such third party) furnished it by
such other party or its representatives pursuant to this Agreement (except to
the extent that such information was publicly available prior to the date of
this Agreement or hereafter becomes publicly available without any violation of
this Agreement, was available to the party receiving the information on a
non-confidential basis prior to its disclosure by the other party hereto or
becomes available from a Person (other than the party providing such information
in connection herewith) who is not, to the knowledge of the party receiving the
information, subject to any legally binding obligation to keep such information
confidential), and neither party shall release or disclose such Information to
any other Person, except its auditors, attorneys, financial advisors, bankers,
other consultants and advisors and, to the extent permitted above, to bank
regulatory authorities; provided, however, upon consummation of the P&A
Transaction, this Section 7.2(b) shall terminate as to any Information provided
by Seller to Purchaser solely to the extent such Information relates exclusively
to the Assets and the Liabilities.

 

7.3           Regulatory Approvals.  As soon as practicable and in no event
later than fifteen (15) calendar days after the date of this Agreement,
Purchaser shall prepare and file any applications, notices and filing required
in order to obtain the Regulatory Approvals.  Purchaser shall use reasonable
best efforts to obtain each such approval as promptly as reasonably practicable
and, to the extent best possible, in order to permit the Closing to occur not
later than August 7, 2009.  Seller will use reasonable best efforts to cooperate
in connection therewith (including the furnishing of any information and any
reasonable undertaking or reasonable commitments which may be required to obtain
the Regulatory Approvals).  Each party will provide the other with copies of any
applications and all correspondence relating thereto prior to filing, other than
material filed in connection therewith under a claim of confidentiality, and
each party will notify the other of any significant development with respect to
any application, notice or filing made pursuant to this Agreement.  If any
Regulatory Authority shall require the modification of any of the terms and
provisions of this Agreement as a condition to granting any Regulatory Approval,
the parties hereto will negotiate in good faith to seek a mutually agreeable
adjustment to the terms of the transaction contemplated hereby, such agreement
not to be unreasonably withheld, conditioned or delayed.

 

7.4           Consents.  Seller agrees to use reasonable best efforts to obtain
(such efforts not to include making payments to third parties) from lessors and
any other parties to any Branch Leases any required consents to the assignment
of the Branch Leases to Purchaser on the Closing Date; provided, however, Seller
shall not be obligated to incur any monetary obligations or expenditures to the
parties whose consent is requested in connection with the use of its reasonable
best efforts to obtain any such required consents unless such monetary
obligations are required by the terms of the applicable Branch Lease; provided,
further, that Purchaser shall use all commercially reasonable efforts to assist
Seller with obtaining such consents including, by providing financial
information or such other commercially reasonable request made by the lessor, to
effect the transfer of the applicable Branch Lease as contemplated hereby. 
Subject to Section 9.1(d), if any such required consent cannot be obtained,
notwithstanding any other provision hereof, and subject to any required
Regulatory Approvals, the Assets and Assumed Liabilities associated with the
subject Branch, other than any such Branch Lease as to which

 

28

--------------------------------------------------------------------------------


 

consent cannot be obtained, shall nevertheless be transferred to Purchaser at
the Closing and the parties shall negotiate in good faith and Seller shall use
reasonable best efforts (such efforts not to include making payments to third
parties) to make alternative arrangements reasonably satisfactory to Purchaser
and Seller.

 

7.5           Efforts to Consummate; Further Assurances.  (a) Purchaser and
Seller agree to use reasonable best efforts to satisfy or cause to be satisfied
as soon as practicable their respective obligations hereunder and the conditions
precedent to the Closing set forth in Article 9 of this Agreement.

 

(b)           From time to time following the Closing, at Purchaser’s request,
Seller will duly execute and deliver such assignments, bills of sale, deeds,
acknowledgments and other instruments of conveyance and transfer as shall be
reasonably necessary or appropriate to vest in Purchaser the full legal and
equitable title to the Assets.  From time to time following the Closing, at
Seller’s request, Purchaser will duly execute and deliver such documents and
other instruments as shall be reasonably necessary or appropriate to relieve and
discharge Seller from its obligations with respect to the Assumed Liabilities.

 

(c)           Subject to Section 4.3, on and after the Closing Date, each party
will promptly deliver to the other all mail and other communications properly
addressable or deliverable to the other as a consequence of the P&A Transaction;
and without limitation of the foregoing, on and after the Closing Date, Seller
shall promptly forward any mail, communications or other material relating to
the Branches, Deposits or the Assets transferred on the Closing Date, including,
but not limited to, that portion of any IRS “B” tapes that relates to such
Deposits, to such employees of Purchaser at such addresses as may from time to
time be specified by Purchaser in writing.

 

(d)           The costs incurred by a party in performing its obligations to the
other under Sections 7.5(a) and (c) shall be borne by the initial recipient.

 

7.6           Solicitation of Accounts.  (a) For a period of two (2) years
following the Closing Date, Seller will not solicit deposits of the type sold to
Purchaser pursuant to the P&A Transaction (but may solicit and provide other
financial services, including mutual fund purchases, investment advisory
services, securities and brokerage services, custodial and trust services,
capital markets services, or insurance products or other business) from or to
Persons or entities who were depositors at the Branches on the Closing Date by
personal contact, by telephone, by facsimile, by mail or other similar
solicitation, or in any other way except for general solicitations,
advertisements, marketing campaigns and other solicitations that are not
directed specially to Persons or entities who were depositors of the Branches on
the Closing Date; provided, however, Seller and its Affiliates may solicit such
customers who as of the Closing Date have existing accounts, loans or other
relationships originating at branches or other offices of Seller or its
Affiliates other than the Branches; and provided, further, that Seller and its
Affiliates may solicit major or statewide customers (such as, for example, a
company with more than one location or the state government or any agency or
instrumentality thereof) without restriction hereunder.  Notwithstanding the
foregoing sentence, Seller and its Affiliates shall be permitted to (i) respond
to unsolicited inquiries by such Branch customers with respect to

 

29

--------------------------------------------------------------------------------


 

banking or other financial services and (ii) provide notices or communications
relating to the transactions contemplated hereby in accordance with the
provisions hereof.

 

(b)           Prior to the Closing Date, Purchaser agrees that it will not
attempt to solicit Branch customers through advertising or transact its business
in a way which would induce such Branch customers to close any account and open
accounts directly with Purchaser or would otherwise result in a transfer of all
or a portion of an existing account from Seller to Purchaser or its Affiliates. 
Notwithstanding the foregoing sentence, Purchaser and its Affiliates shall be
permitted to (i) engage in advertising, solicitations or marketing campaigns not
directed to or targeted at such Branch customers, (ii) engage in lending,
deposit, safe deposit, trust or other financial services relationships existing
as of the date hereof with such Branch customers at or through branch offices of
Purchaser, (iii) respond to unsolicited inquiries by such Branch customers with
respect to banking or other financial services and (iv) provide notices or
communications relating to the transactions contemplated hereby in accordance
with the provisions hereof.

 

7.7           Solicitation of Employees.  Without the Purchaser’s prior written
consent, for a period of two (2) years from the Closing Date, neither Seller nor
its Affiliates will directly or indirectly solicit for employment, attempt to
employ, employ or otherwise encourage to terminate his or her employment, any
Transferred Employee.  Notwithstanding the foregoing, it is understood and
agreed (x) that the use of general newspaper advertisements, advertisements in
publications and other general circulation materials not directly targeted at
such employees and any hiring as a result thereof, or (y) the solicitation or
hiring of any Transferred Employee terminated by Purchaser after the Closing
Date, in each case, shall not be deemed a violation of the foregoing provision.

 

7.8           Insurance.  Seller will use reasonable best efforts to maintain in
effect until the Closing Date all casualty and public liability policies
relating to the Branches and maintained by Seller on the date hereof or to
procure comparable replacement coverage and maintain such policies or
replacement coverage in effect until the Closing Date.  Purchaser shall provide
all casualty and public liability insurance for the Branches after the Closing
Date.  In the event of any material damage, destruction or condemnation
affecting Real Property between the date hereof and the time of the Closing,
Purchaser shall have the right to exclude any Real Property so affected from the
Assets to be acquired, require Seller to take reasonable steps to repair or
replace the damaged or destroyed property, or require Seller to deliver to
Purchaser any insurance proceeds and other payments, to the extent of the fair
market value or the replacement cost of the Real Property, received by Seller as
a result thereof unless, in the case of damage or destruction, Seller has
repaired or replaced the damaged or destroyed property.

 

7.9           Change of Name, Etc.  Immediately after the Closing, Purchaser
will (a) change the name and logo on all documents and facilities relating to
the Assets and the Assumed Liabilities to Purchaser’s name and logo, (b) notify
all Persons whose Deposits or Safe Deposit Agreements are transferred under this
Agreement of the consummation of the transactions contemplated by this
Agreement, and (c) provide all appropriate notices to the OCC and any other
regulatory authorities required as a result of the consummation of such
transactions.  Seller shall cooperate with any commercially reasonable request
of Purchaser directed to accomplish the removal of Seller’s signage by Purchaser
and the installation of Purchaser’s signage by

 

30

--------------------------------------------------------------------------------


 

Purchaser; provided, however, that (i) all such removals and all such
installations shall be at the expense of Purchaser, (ii) such removals and
installations shall be performed in such a manner that does not unreasonably
interfere with the normal business activities and operations of the Branches,
(iii) such installed signage shall comply with the applicable Branch Lease and
all applicable zoning and permitting laws and regulations, and (iv) such
installed signage shall have, if necessary, received the prior approval of the
owner or landlord of the facility, and such installed signage shall be covered
in such a way as to make the Purchaser signage unreadable at all times prior to
the Closing, but such cover shall display the name and/or logo of Seller (or of
its Affiliates) in a manner reasonably acceptable to Seller.  Purchaser agrees
not to use any forms or other documents bearing Seller or any of its Affiliates’
name or logo after the Closing without the prior written consent of Seller, and,
if such consent is given, Purchaser agrees that all such forms or other
documents to which such consent relates will be stamped or otherwise marked in
such a way that identifies Purchaser as the party using the form or other
document.  As soon as practicable and, in any event, not more than three
(3) Business Days after the Closing Date, Purchaser will mail new checks
reflecting its transit and routing number to customers of the Branches with
check writing privileges.  Purchaser shall use its reasonable best efforts to
cause these customers to begin using such checks and cease using checks bearing
Seller’s name.

 

7.10         Transfer of Assets Following the Closing.  In the event that, at
any time on or after the Closing, Seller or the Purchaser shall receive or
otherwise possess any asset that is allocated to the other party pursuant to
this Agreement, such party shall promptly transfer, or cause to be transferred,
such asset to the party so entitled thereto or to have been responsible therefor
(the “Transferee”), and such Transferee shall accept or assume, or cause to be
accepted or assumed, such asset.  Prior to such transfer, the Transferor shall
hold such asset in trust for the benefit of the Transferee and shall perform all
obligations of the Transferee under such agreement following the Closing;
provided, that the Transferee shall reimburse the Transferor for any out of
pocket expenses incurred in perform any such obligations.

 

7.11         Title Insurance.  No later than forty-five (45) calendar days after
the date of this Agreement, Purchaser shall furnish to Seller (at Seller’s
expense), for each parcel of the Owned Real Property (a) a title commitment
issued by First American, naming Purchaser as the proposed insured and having an
effective date after the date hereof, wherein First American shall agree to
issue an ALTA form of owner’s insurance policy of title insurance (a “Title
Commitment”), and (b) an ALTA survey by a licensed land surveyor selected by
Purchaser which survey shall reflect exceptions to the Title Commitment (the
“Survey”).  Each Title Commitment shall include First American’s requirements to
issue a title policy with respect to such parcel of Owned Real Property, which
requirements shall be satisfied by Seller on or before the Closing Date.  If any
of the following shall occur (collectively, a “Title Objection”): (i) any Title
Commitment or other evidence of title or search of the appropriate real estate
records discloses that any party other than Seller or one of its Affiliates has
title to the insured estate covered by the Title Commitment; (ii) any title
exception (other than a Permitted Real Estate Exception) is disclosed in
Schedule B to any Title Commitment that Seller has not committed to remove from
the Title Commitment on or prior to the Closing; or (iii) the Survey discloses
any matter (other than a Permitted Real Estate Exception) that affect
Purchaser’s use of the Owned Real Property, then, in each case, Seller shall use
commercially reasonable efforts to cure each such Title Objection and take all
commercially reasonable steps required by First American to eliminate each such
Title Objection as an exception to the applicable Title Commitment.  Any

 

31

--------------------------------------------------------------------------------


 

Title Objection that First American is willing to insure over on terms
acceptable to Purchaser is herein referred to as an “Insured Exception.”  The
Insured Exceptions, if any, together with any title exceptions or matters
disclosed by the Survey not objected to by Purchaser in writing shall be deemed
to be acceptable to Purchaser and Seller shall have no further Liability with
respect thereto.

 

ARTICLE 8
TAXES; FDIC ASSESSMENTS AND EMPLOYEE MATTERS

 

8.1           Tax Representations.  Seller represents and warrants to Purchaser
that with respect to the Deposits, Seller is in compliance in all material
respects with the Code and regulations thereunder relative to obtaining from
depositors of the Deposits executed IRS Forms W 8 and W 9.

 

8.2           Proration of Taxes.  Except as otherwise agreed to by the parties,
whenever it is necessary to determine the liability for property Taxes for a
portion of a taxable year or period that begins before and ends after the
Closing Date, the determination of the property Taxes for the portion of the
year or period ending on, and the portion of the year or period beginning after
the Closing Date shall be determined by assuming that the taxable year or period
ended at 11:59 p.m. Eastern Standard Time on the Closing Date.

 

8.3           Sales and Transfer Taxes.  Except for the documentary transfer
taxes referred to in Section 3.7, all excise, sales, use and transfer taxes that
are payable or that arise as a result of the consummation of the P&A Transaction
shall be paid by Purchaser and Purchaser shall indemnify and hold Seller
harmless from and against any such taxes.

 

8.4           Information Returns.  At the Closing or as soon thereafter as is
practicable, Seller shall provide Purchaser with a list of all Deposits for
which Seller has not received a properly completed Form W 8 or W 9 (or a
substitute form meeting applicable requirements) or on which Seller is back-up
withholding as of the Closing Date.

 

8.5           Like Kind Exchange.  Purchaser acknowledges that Seller may desire
to complete one or more like kind exchanges (including transactions which are
intended to qualify under Section 1031 of the Code).  If requested by Seller,
Purchaser shall cooperate to the extent reasonably necessary in order to
accomplish such like kind exchanges and shall execute all documents and provide
all consents reasonably necessary to complete such like kind exchanges including
an amendment to or an assignment of this Agreement; provided, however, that
(a) Purchaser’s obligations under this Agreement shall not be increased,
(b) Seller’s representations, warranties, covenants and obligations under this
Agreement shall continue in full force and effect and (c) the total Purchase
Price will not change as a result of this assignment.

 

8.6           FDIC Special Assessment.  Any special assessment assessed by the
FDIC on the Deposits included in a quarterly Call Report filed by Seller prior
to the Closing Date shall be paid by Seller.  Seller shall have no obligation
with respect to any special assessment assessed on the Deposits included in any
quarterly Call Report filed by Purchaser after the Closing Date, regardless of
when announced.

 

32

--------------------------------------------------------------------------------


 

8.7           Transferred Employees.  (a) On or prior to the date hereof, Seller
has delivered to Purchaser Schedule 1.1(a), which schedule is true and correct
and contains the information set forth in the definition of “Branch Employees.”
Purchaser or its Affiliates shall extend offers of employment effective as of
the Closing Date, and otherwise on terms Purchaser or its Affiliates shall
determine in their discretion, to substantially all Branch Employees set forth
on Schedule 1.1(a) (collectively, the “Prospective Transferred Employees”). 
Offers of employment by Purchaser are subject to routine employment screening
and all other measures determined in Purchaser’s discretion and as generally
applicable to Purchaser’s new hires, and otherwise in accordance with all Legal
Requirements.  At least ten (10) Business Days prior to the Closing Date
Purchaser shall deliver, in writing, the offers of employment to the Branch
Employees who are receiving offers in accordance with the preceding sentence. 
Seller agrees that prior to the Closing Date, neither it nor any of its
Affiliates will solicit or cause to be solicited any Prospective Transferred
Employee to induce such Prospective Transferred Employee to continue in the
employment of Seller or an Affiliate of Seller after the Closing Date.  Seller
agrees to cooperate in assisting and supporting Purchaser’s hiring of the
Prospective Transferred Employees.

 

(b)           All communication between Purchaser and the Branch Employees shall
be made at such times and in such manner as Seller and Purchaser mutually agree,
provided, that (i) at least forty-five (45) days before the Closing
Date Purchaser shall be given the opportunity to interview and communicate its
terms of employment to Branch Employees and (ii) after the delivery of the
offers of employment contemplated in Section 8.7(a), Purchaser shall be given
the opportunity to train Prospective Transferred Employees for purposes of
converting to Purchaser’s computer systems.

 

(c)           Purchaser will conduct the interviews of the Branch Employees as
expeditiously as possible prior to the Closing Date. Access to the Branch
Employees will be provided by Seller upon reasonable prior notice during normal
business hours.

 

(d)           Prospective Transferred Employees who accept an offer of
employment with Purchaser or one of its Affiliates shall be referred to as
“Transferred Employees.”  Each Branch Employee who either (i) is not made an
offer of employment by Purchaser or its Affiliates, or (ii) who rejects an offer
of employment made by Purchaser or its Affiliates shall be referred to as a
“Non-Transferred Employee” for purposes of this Agreement.  The Transferred
Employees (regardless of whether they are active employees or on leave of
absence status as of the Closing Date) will be terminated by Seller and will be
hired by Purchaser or its Affilates as of the Closing Date, and this date shall
be referred to as the Transferred Employee’s “Transfer Date.”

 

(e)           Each Prospective Transferred Employee shall be offered employment
with Purchaser (i) at a salary or wage rate at least equivalent to the rate of
base salary or wage rate paid by Seller to such Prospective Transferred Employee
as listed on Schedule 1.1(a); and (ii) at a location no more than twenty (20)
miles from the Prospective Transferred Employee’s principal work location
immediately prior to the Transfer Date.

 

(f)            Subject to the eligibility requirements and other terms of
Purchaser’s Employee Benefit Plans, Purchaser shall provide Transferred
Employees (both active employees

 

33

--------------------------------------------------------------------------------


 

and employees on leave of absence status) with benefits under its Employee
Benefit Plans as such plans may exist, on and after the Transferred Employee’s
Transfer Date that are no less favorable than those provided to similarly
situated employees of Purchaser.  Purchaser shall provide each Transferred
Employee with credit for such Transferred Employee’s period of service with
Seller and its Affiliates (including any service credited from predecessor or
successor entities to Seller and its Affiliates), based on the “Service Date”
specified for the Transferred Employee on Schedule 1.1(a), towards the
calculation of eligibility and vesting for such purposes as vacation and other
benefits and participation and vesting in Purchaser’s Employee Benefit Plans, as
such plans may exist and insofar as such plans depend upon years of service, in
accordance with the terms of such Employee Benefit Plans and as permitted by
Legal Requirements.

 

(g)           Subject to the eligibility requirement terms and other terms of
Purchaser’s Employee Benefit Plans, each Transferred Employee shall be eligible
to participate in the medical, dental, or other welfare plans of Purchaser, as
such plans may exist, on and after the Transferred Employee’s Transfer Date, and
any pre-existing conditions provisions of such plans shall be waived with
respect to any such Transferred Employees if such Transferred Employee is a
participant in Seller’s or its Affiliates medical and health plans prior to the
Closing Date; provided, however, that if Purchaser’s relevant health or
disability insurance policy or plan has a pre-existing condition limitation and
a Transferred Employee’s condition is being excluded as a pre-existing condition
under Seller’s or its Affiliates’ plan (as applicable to the Transferred
Employee) as of the Transferred Employee’s Transfer Date, Purchaser may treat
such condition as a pre-existing condition for the period such condition would
have been treated as a pre-existing condition under Seller’s or its Affiliates’
plan (as applicable to the Transferred Employee).

 

(h)           Seller shall be responsible for any and all obligations regarding
severance, termination or separation payments to the Branch Employees as a
result of or in connection with this transaction; provided, however, that
Purchaser shall, or shall cause its Affiliates to, provide severance pay to any
Transferred Employee who is laid off by Purchaser or has been transferred to a
location more than twenty (20) miles from his or her current location and does
not accept such transfer or continue to work for Purchaser at that new location,
during the six-month period following the Transferred Employee’s Transfer Date
(each such Transferred Employee a “Severance-Entitled Transferred Employee), in
an amount equivalent to the amount listed as the “Severance Amount” on Schedule
1.1(a). Except for the specific obligation described in the preceding sentence,
Purchaser shall have no obligation with respect to the payment of any severance,
termination or separation pay to any Branch Employee, and Purchaser shall have
no obligation with respect to Seller’s severance plan or any obligation to
establish its own severance plan.

 

(i)            Seller shall be responsible for any and all obligations regarding
the Non-Transferred Employees, including, without limitation, (i) any obligation
related to a Non-Transferred Employee who remains on leave of absence status
with Seller after rejecting an offer of employment from Purchaser or its
Affiliates, or (ii) any severance payment that may be due to a Non-Transferred
Employee, either before or after the Closing.  For the avoidance of doubt,
Purchaser shall have no responsibility or obligation with respect to any
Non-Transferred Employee.

 

34

--------------------------------------------------------------------------------


 

(j)            It is understood and agreed that (i) Purchaser’s expressed
intention to extend offers of employment as set forth in this Section shall not
constitute any commitment, contract or understanding (expressed or implied) of
any obligation on the part of Purchaser to a post-closing employment
relationship of any fixed term or duration or upon any terms or conditions other
than those that Purchaser may establish pursuant to individual offers of
employment, and (ii) employment offered by Purchaser is “at will” and may be
terminated by Purchaser or by an employee at any time for any reason, with or
without cause or advance notice. Nothing in this Agreement shall be deemed to
prevent or restrict in any way the right of Purchaser to terminate, reassign,
promote or demote any of the Transferred Employees after the Closing or to
change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

 

(k)           Except as expressly provided in this Agreement, Seller shall pay,
discharge, and be responsible for, and shall indemnify Purchaser and its
Affiliates for (i) all salary, wages (including, without limitation, payment for
any and all accrued paid time off, vacation, sick time or personal days accrued
by the Transferred Employees as of the Transfer Date, which Seller agrees to pay
to the Transferred Employees pursuant to Seller’s Employee Benefit Plans and as
required by any applicable Legal Requirement), bonuses, commissions and any
other form of compensation (including, without limitation, any deferred
compensation) arising out of the employment of the Branch Employees prior to the
Transfer Date, and (ii) any employee benefits under the Seller’s Employee
Benefit Plans arising out of the employment of the Transferred Employees prior
to the Transfer Date, including welfare benefits with respect to claims incurred
prior to the Transfer Date but reported after the Transfer Date.  From and after
the Transfer Date, Purchaser shall pay, discharge, and be responsible for, and
shall indemnify Seller and its Affiliates for, all salary, wages, and benefits
arising out of or relating to the employment of the Transferred Employees by
Purchaser or its Affiliates from and after the Transfer Date, including all
claims for welfare benefits incurred on or after the Transfer Date.  With
respect to welfare benefits, claims are considered incurred in accordance with
the Legal Requirements regarding claims for those welfare benefits.

 

(l)            Nothing in this Agreement shall be construed to grant any
employee of Seller or any Transferred Employee a right to receive any payments
or benefits from Seller’s (or Parent’s) or Purchaser’s Employee Benefit Plans. 
This Agreement shall not limit Seller’s, Purchaser’s or their respective
Affiliates’ ability or right to amend or terminate any benefit or compensation
plan or program maintained or sponsored by any such entity, and nothing
contained herein shall be construed as an amendment to, or modification of, any
such plan or program.  Further, nothing in this Section 8.7 is intended to
confer upon any Person (including, for the avoidance of doubt, any Transferred
Employee) any right as a third-party beneficiary of this Agreement.

 

(m)          Purchaser shall not have any responsibility or Liability, whether
to Transferred Employees, Non-Transferred Employees, former employees, their
beneficiaries or to any other Person, with respect to any Employee Benefit Plan,
employee practices, programs or arrangements (including the establishment,
operation or termination thereof and the notification and provision of COBRA
coverage extension) maintained by Seller or its Affiliates.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 9
CONDITIONS TO CLOSING

 

9.1           Conditions to Obligations of Purchaser.  Unless waived in writing
by Purchaser, the obligation of Purchaser to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:

 

(a)           Regulatory Approvals.  The Regulatory Approvals shall have been
made or obtained and shall remain in full force and effect, and all waiting
periods thereunder applicable to the consummation of the P&A Transaction shall
have expired or been terminated, and no such Regulatory Approval shall have
resulted in the imposition of a Materially Burdensome Regulatory Condition.  A
“Materially Burdensome Regulatory Condition” shall mean any condition or
restriction set forth in a Regulatory Approval which would reasonably be
expected to materially and adversely affect Purchaser.

 

(b)           Orders.  No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Legal Requirement or Order (whether temporary, preliminary or permanent) which
is in effect and which prohibits or makes illegal the consummation of the P&A
Transaction.

 

(c)           Representations and Warranties; Covenants.  The representations
and warranties of Seller contained in this Agreement shall be true in all
respects as of the Closing Date (except that representations and warranties as
of a specific date need only be true as of such date); provided, however, that
for purposes of determining the satisfaction of the condition set forth in this
Section 9.1(c), such representations and warranties shall be deemed to be so
true and correct if the failure or failures of such representations and
warranties to be true and correct (such representations and warranties to be
read for this purpose without reference to any qualification set forth therein
relating to “materiality” or “Material Adverse Effect”) do not constitute,
individually or in the aggregate, a Material Adverse Effect with respect to
Seller.  Purchaser shall have received at Closing a certificate to that effect
dated as of such Closing Date and executed by an authorized officer of Seller. 
Each of the covenants and agreements of Seller to be performed on or prior to
the Closing Date shall have been performed in all material respects.  Purchaser
shall have received at Closing a certificate to that effect dated as of such
Closing Date and executed by an authorized officer of Seller.

 

(d)           Consents.  Seller shall have obtained any and all consents or
waivers from the landlord or lessors under the applicable Branch Leases as
contemplated by Section 7.4.

 

(e)           Phase I Environmental Assessment Reports; Title Objections.

 

(i)            Purchaser shall have obtained a Phase I Environmental Site
Assessment report (at Purchaser’s expense) prepared after the date hereof that
does not disclose any matter (other than information made available to Purchaser
by Seller prior to the date of this Agreement) that Purchaser believes in its
sole and absolute discretion could, individually, or in the aggregate,
materially and adversely affect Purchaser’s use and enjoyment of the Owned Real
Property or have a Material Adverse Effect on Purchaser.

 

36

--------------------------------------------------------------------------------


 

(ii)           All Title Objections shall have been cured, waived by Purchaser
or become an Insured Exception, in each case, as contemplated by Section 7.11.

 

(f)            Closing Deliveries.  Seller shall have delivered, or caused to be
delivered to Purchaser all the items listed in Section 3.5.

 

9.2           Conditions to Obligations of Seller.  Unless waived in writing by
Seller, the obligation of Seller to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:

 

(a)           Regulatory Approvals.  The Regulatory Approvals shall have been
made or obtained and shall remain in full force and effect, and all waiting
periods applicable to the consummation of the P&A Transaction shall have expired
or been terminated.

 

(b)           Orders.  No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced, or entered any
Legal Requirement or Order (whether temporary, preliminary or permanent) which
is in effect and which prohibits or makes illegal the consummation of the P&A
Transaction.

 

(c)           Representations and Warranties; Covenants.  The representations
and warranties of Purchaser contained in this Agreement shall be true in all
respects as of the Closing Date (except that representations and warranties as
of a specific date need to be true only as of such date); provided, however,
that for purposes of determining the satisfaction of the condition set forth in
this Section 9.2(c), such representations and warranties (except for
Section 6.7, which shall be true and correct as of the Closing as written) shall
be deemed to be so true and correct if the failure or failures of such
representations and warranties to be true and correct (such representations and
warranties to be read for this purpose without reference to any qualification
set forth therein relating to “materiality” or “Material Adverse Effect”) do not
constitute, individually or in the aggregate, a Material Adverse Effect with
respect to Purchaser.  Seller shall have received at Closing a certificate to
that effect dated as of such Closing Date and executed by the Chief Executive
Officer, Chief Financial Officer or President of Purchaser.  Each of the
covenants and agreements of Purchaser to be performed on or prior to the Closing
Date shall have been performed in all material respects.  Seller shall have
received at Closing a certificate to that effect dated as of such Closing Date
and executed by the Chief Executive Officer, Chief Financial Officer or
President of Purchaser.

 

(d)           Closing Deliveries.  Purchaser shall have delivered or caused to
be delivered to Seller all of the items listed in Section 3.6.

 

ARTICLE 10
TERMINATION

 

10.1         Termination.  This Agreement may be terminated at any time prior to
the Closing Date:

 

(a)           By the mutual written agreement of Purchaser and Seller;

 

37

--------------------------------------------------------------------------------


 

(b)           By Seller or Purchaser, in the event of a breach by the other of
any representation, warranty or agreement contained herein which is not cured or
cannot be cured within thirty (30) calendar days after written notice of such
termination has been delivered to the breaching party and which, in the case of
a breach of a representation or warranty, would if occurring or continuing on
the Closing Date permit the terminating party not to consummate the P&A
Transaction under the standard set forth in Section 9.1(c) or 9.2(c), as
applicable; provided, however, that termination pursuant to this
Section 10.1(b) shall not relieve the breaching party of liability arising out
of or related to such breach;

 

(c)           By Seller or Purchaser, in the event the Closing has not occurred
by September 25, 2009, unless the failure to so consummate is due to a breach of
this Agreement by the party seeking to terminate; or

 

(d)           By either Seller or Purchaser, if any governmental agencies or
authorities that must grant a Regulatory Approval has denied approval of the P&A
Transaction and such denial has become final and nonappealable or any
governmental agency or authority of competent jurisdiction shall have issued a
final and nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the P&A Transaction.

 

10.2         Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby pursuant to
Section 10.1, no party hereto (or any of its directors, officers, employees,
agents or Affiliates) shall have any liability or further obligation to any
other party, except as provided in Section 7.2(b) and except that nothing herein
will relieve any party from liability for any breach of this Agreement.

 

ARTICLE 11
INDEMNIFICATION

 

11.1         Indemnification.  (a) Subject to the provision of this Article 11
and Section 12.1, Seller shall indemnify and hold harmless Purchaser and any
Person directly or indirectly controlling or controlled by Purchaser from and
against any and all Losses which they may suffer, incur or sustain arising out
of or attributable to the following:

 

(i)            any breach of any representation or warranty made by Seller in
this Agreement (it being understood and agreed that such representations and
warranties shall be interpreted without giving effect to any such limitations or
qualifications as to “knowledge,” “materiality” or “Material Adverse Effect”);

 

(ii)           any breach of any covenant or agreement to be performed by Seller
pursuant to this Agreement;

 

(iii)          as provided under Section 8.7(k); or

 

(iv)          the Excluded Liabilities.

 

(b)           Subject to the provisions of this Article 11 and Section 12.1,
Purchaser shall indemnify and hold harmless Seller and any Person directly or
indirectly controlling or

 

38

--------------------------------------------------------------------------------


 

controlled by Seller from and against any and all Losses which they may suffer,
incur or sustain arising out of the following:

 

(i)            any breach of any representation or warranty made by Purchaser in
this Agreement (it being understood and agreed that such representations and
warranties shall be interpreted without giving effect to any such limitations or
qualifications as to “knowledge,” “materiality” or “Material Adverse Effect”);

 

(ii)           any breach of any covenant or agreement to be performed by
Purchaser pursuant to this Agreement;

 

(iii)          any Liability or Legal Proceeding based upon any action taken or
omitted to be taken by Purchaser after the Closing Date, relating in any such
case to the operation of the Branches, the Real Property or the Assets;

 

(iv)          as provided in Section 8.7(k);

 

(v)           the Assumed Liabilities.

 

11.2         Indemnification Procedures.

 

(a)           A claim for indemnification for any matter not involving a third
party claim may be asserted by written notice to the party from whom
indemnification is sought, which notice shall include a reasonable description
of the basis for the claim.

 

(b)           In the event that any Legal Proceedings shall be instituted or
that any Third Party Claim is asserted, the indemnified party shall reasonably
and promptly cause written notice of the assertion of any Third Party Claim of
which it has knowledge which is covered by this indemnity to be forwarded to the
indemnifying party.  If the indemnifying party acknowledges in writing its
obligation to indemnify the indemnified party hereunder against any Losses that
may result from such Third Party Claim, the indemnifying party shall have the
right, at its sole expense, to be represented by counsel and to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses for which indemnification is sought hereunder.  If the indemnifying
party elects to defend against, negotiate, settle or otherwise deal with any
Third Party Claim which relates to any Losses for which indemnification is
sought hereunder, it shall within ten (10) days (or sooner, if the nature of the
Third Party Claim so requires) notify the indemnified party of its intent to do
so.  If the indemnifying party elects not to defend against, negotiate, settle
or otherwise deal with any Third Party Claim which relates to any Losses for
which indemnification is sought hereunder, or fails to notify the indemnified
party of its election as herein provided the indemnified party may then, but
only then, defend against, negotiate, settle or otherwise deal with such Third
Party Claim.  If the indemnified party defends any Third Party Claim, then the
indemnifying party shall reimburse the indemnified party for the reasonable
expenses of defending such Third Party Claim upon submission of periodic bills. 
If the indemnifying party shall assume the defense of any Third Party Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Third Party Claim; provided, that such indemnified party shall be entitled
to participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate,
(ii) in the reasonable opinion of counsel to the

 

39

--------------------------------------------------------------------------------


 

indemnified party a conflict or potential conflict exists between the
indemnified party and the indemnifying party that would make such separate
representation advisable, (iii) such claim is based upon an investigation,
inquiry, or other proceeding by a governmental body, or (iv) Purchaser
reasonably anticipates the Third Party Claim to have a material and adverse
effect upon either the Purchaser’s use of the Assets and/or the conduct or
reputation of the Purchaser and its business after the Closing Date; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel (and any appropriate local counsel) for all
indemnified parties in connection with any Third Party Claim.  The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Third Party Claim.  Notwithstanding
anything in this Section 11.2 to the contrary, the indemnified party shall not,
without the written consent of the indemnifying party, settle or compromise any
Third Party Claim or permit a default or consent to entry of any judgment unless
the claimant and the indemnified party provide to the indemnifying party an
unqualified release from all Liability in respect of the related Third Party
Claim.

 

(c)           After any final judgment or award shall have been rendered by a
governmental body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to a Third Party Claim hereunder, the indemnified
party shall forward to the indemnifying party notice of any sums due and owing
(including any bills, records or other documentation supporting such sums and
the dates such sums were incurred) by the indemnifying party pursuant to this
Agreement with respect to such matter and the indemnifying party shall be
required to pay all of the undisputed sums so due and owing to the indemnified
party by wire transfer of immediately available funds within five Business Days
after the date of such notice.

 

(d)           The failure of the indemnified party to give reasonably prompt
notice of any Third Party Claim shall not release, waive or otherwise affect the
indemnifying party’s obligations with respect thereto except to the extent that
the indemnifying party can demonstrate actual Loss and prejudice as a result of
such failure.

 

11.3         Limitations on Indemnification.

 

(a)           Seller shall not have any Liability under Section 11.1(a)(i) and
Purchaser shall not have any Liability under Section 11.1(b)(i) unless and until
the aggregate amount of Losses to the indemnified parties to arise thereunder
based upon, attributable to or resulting from a breach of any representation or
warranty exceeds $60,000 (the “Deductible”) and, in such event, the indemnifying
party shall be required to pay the amount of such Losses that exceeds the
Deductible.

 

(b)           Until the amount of claims exceeds the Deductible, no single claim
for Losses may be made for indemnification or aggregated with any other claim
for indemnification if the amount of such claim does not exceed $10,000.

 

(c)           Notwithstanding the foregoing, the Deductible shall not apply to
the extent Purchaser seeks reimbursement or indemnification for (i) Losses
resulting from fraud or intentional misrepresentation; (ii) Losses under
Sections 11.1(a)(ii), 11.1(a)(iii), or 11.1(a)(iv); or

 

40

--------------------------------------------------------------------------------


 

(iii) Losses resulting from a breach of any representations and warranties set
forth in Sections 5.1 (Corporate Organization and Authority), 5.10 (Title to
Assets), 5.12 (Environmental), 5.14 (Owned Real Property), and 8.1 (Tax).

 

(d)           Notwithstanding the foregoing, the Deductible shall not apply to
the extent Seller seeks reimbursement or indemnification for (i) Losses
resulting from fraud or intentional misrepresentation; (ii) Losses under
Sections 11.1(b)(ii), 11.1(b)(iii), 11.1(b)(iv) or 11.1(b)(v); or (iii) Losses
resulting from a breach of any representations and warranties set forth in
Section 6.1 (Organization and Authority).

 

(e)           Neither Seller nor Purchaser shall be required to indemnify, any
Person under Section 11.1(a) or 11.1(b) for an aggregate amount of Losses
exceeding $1,000,000 (the “Cap”).

 

(f)            Notwithstanding the foregoing, the Cap shall not apply to the
extent Purchaser seeks reimbursement or indemnification for (i) Losses resulting
from fraud or intentional misrepresentation; (ii) Losses under Sections
11.1(a)(ii), 11.1(a)(iii), or 11.1(a)(iv) or; (iii) Losses resulting from a
breach of any representations and warranties set forth in Sections 5.1
(Organization and Authority), 5.10 (Title to Assets), 5.12 (Environmental), 5.14
(Owned Real Property), and 8.1 (Tax).

 

(g)           Notwithstanding the foregoing, the Cap shall not apply to the
extent Seller seeks reimbursement or indemnification for (i) Losses resulting
from fraud or intentional misrepresentation; (ii) Losses under Sections
1.11(b)(ii), 11.1(b)(iii), 11.1(b)(iv) or 11.1(b)(v); or (iii) Losses resulting
from a breach of any representations and warranties set forth in Section 6.1
(Organization and Authority).

 

11.4         Exclusivity.  After the Closing, except as expressly set forth in
Sections 4.9, 8.3 and 8.7(k), and except in the case of common law fraud
relating to the entry into this Agreement, Article 11 will provide the exclusive
remedy for any misrepresentation, breach of warranty, covenant or other
agreement or other claim arising out of the this Agreement or the transactions
contemplated hereby; provided, that it is understood and agreed that the
foregoing shall not prevent a party from obtaining specific performance,
injunctive relief or any other available non-monetary equitable remedy.

 

11.5         AS-IS, WHERE-IS Sale; Waiver of Warranties.  Except as set forth in
Article 5 and Section 8.1, Purchaser acknowledges that the Assets and Assumed
Liabilities are being sold and accepted on an “AS-IS”, WHERE-IS” basis, and are
being accepted without any representation or warranty.  As part of Purchaser’s
agreement to purchase and accept the Assets and Assumed Liabilities
AS-IS-WHERE-IS, and not as a limitation on such agreement, TO THE FULLEST EXTENT
PERMITTED BY LAW, SELLER HEREBY DISCLAIMS AND PURCHASER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES AND RELEASES ANY AND ALL ACTUAL OR POTENTIAL RIGHTS
PURCHASER MIGHT HAVE AGAINST SELLER OR ANY PERSON DIRECTLY OR INDIRECTLY
CONTROLLING SELLER REGARDING ANY FORM OF WARRANTY, EXPRESS OR IMPLIED, OF ANY
KIND OR TYPE, RELATING TO THE ASSETS AND ASSUMED LIABILITIES EXCEPT THOSE SET
FORTH IN ARTICLE 5 AND SECTION 8.1.  SUCH

 

41

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE IS, TO THE FULLEST EXTENT PERMITTED BY LAW, ABSOLUTE,
COMPLETE, TOTAL AND UNLIMITED IN EVERY WAY.  SUCH WAIVER AND RELEASE INCLUDES TO
THE FULLEST EXTENT PERMITTED BY LAW, BUT IS NOT LIMITED TO, A WAIVER AND RELEASE
OF EXPRESS WARRANTIES (EXCEPT THOSE SET FORTH IN ARTICLE 5 AND SECTION 8.1),
IMPLIED WARRANTIES, WARRANTIES OF FITNESS FOR A PARTICULAR USE, WARRANTIES OF
MERCHANTABILITY, WARRANTIES OF HABITABILITY, STRICT LIABILITY RIGHTS AND CLAIMS
OF EVERY KIND AND TYPE, INCLUDING BUT NOT LIMITED TO CLAIMS REGARDING DEFECTS
WHICH WERE NOT OR ARE NOT DISCOVERABLE, ALL OTHER EXTANT OR LATER CREATED OR
CONCEIVED OF STRICT LIABILITY OR STRICT LIABILITY TYPE CLAIMS AND RIGHTS.

 

11.6         Survival.  The indemnification obligations set forth in this
Article 11 shall survive the Closing until the expiration of the applicable
Survival Period (as defined below) related to the indemnification obligations
set forth in this Article 11.

 

ARTICLE 12
MISCELLANEOUS

 

12.1         Survival of Representations, Warranties, and Covenants.  The
representations, warranties, and covenants of the parties contained in this
Agreement shall survive the Closing as follows:

 

(a)           the representations and warranties in Sections 8.1 shall survive
until the expiration of the applicable statute of limitations;

 

(b)           the representations and warranties in Section 5.12 shall survive
the Closing and will not terminate until the second (2nd) anniversary of the
Closing Date;

 

(c)           the indemnification obligations set forth in Sections
11.1(a)(iii) and (iv) and Sections 11.1(b)(iii),(iv) and (v) shall survive
indefinitely;

 

(d)           all other representations and warranties in this Agreement shall
survive the Closing and will not terminate for eighteen (18) months following
the Closing Date; and

 

(e)           The covenants and agreements of the parties hereto contained in
this Agreement shall, subject to the express terms thereof, not survive the
Closing; provided that the agreements and covenants set forth in Section 12.4
shall survive the Closing or any termination of this Agreement (items
(a) through (e) collectively, the “Survival Period”);

 

provided, that any obligation to indemnify and hold harmless shall not terminate
with respect to any Losses as to which the Person to be indemnified shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the indemnifying party in accordance with Section 11.2
before the termination of the Survival Period.

 

12.2         Assignment.  Neither this Agreement nor any of the rights,
interests or obligations of either party may be assigned by either party hereto
without the prior written consent of the other party, and any purported
assignment in contravention of this Section 12.2 shall be void.

 

42

--------------------------------------------------------------------------------


 

12.3         Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

12.4         Public Notice.  Neither Purchaser, Seller nor any of their
respective Affiliates shall directly or indirectly make or cause to be made any
press release for general circulation, public announcement or disclosure or
issue any notice with respect to any of the transactions contemplated hereby
without the prior written consent of the other party (which consent shall not be
unreasonably withheld, conditioned or delayed).  Purchaser and Seller each agree
that, without the other party’s prior written consent, neither Purchaser, Seller
nor any of their respective Affiliates shall release or disclose any of the
terms or conditions of the transactions contemplated herein to any other
Person.  Notwithstanding the foregoing, each party may make such public
disclosure as, in the opinion of its counsel, may be required by law or as
necessary to obtain the Regulatory Approvals.

 

12.5         Notices.  All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

 

 

If to Seller:

Wachovia Bank, N.A.

 

 

301 South College Street

 

 

Charlotte, North Carolina 28288

 

 

Attention:  Corporate Secretary

 

 

Facsimile:  (704) 715-4494

 

 

 

 

With a copy to:

Wells Fargo & Company

 

 

Wells Fargo Center

 

 

MAC #N9305-173

 

 

Sixth and Marquette

 

 

Minneapolis, Minnesota 55479

 

 

Attention:  Corporate Secretary

 

 

Facsimile:  (612) 667-6082

 

 

 

 

If to Purchaser:

Heritage Bank of Commerce

 

 

150 Almaden Boulevard

 

 

San Jose, California 95113

 

 

Attention:  General Counsel

 

 

Facsimile:  (408) 947-6910

 

 

 

 

With a copy to:

Mark A. Bonenfant, Esq.

 

 

Buchalter Nemer

 

 

1000 Wilshire Boulevard

 

 

Fifteen Floor

 

 

Los Angeles, California 90017

 

 

Facsimile:  (213) 896-0400

 

43

--------------------------------------------------------------------------------


 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, or by overnight delivery
service.  Notice shall be effective upon actual receipt thereof.

 

12.6         Parent Financial Corporation Obligation.  Parent, as the ultimate
parent of Seller, by its signature hereto irrevocably, absolutely and
unconditionally guarantees the performance of Seller of its obligations under
this Agreement.  Parent waives presentment, demand, protest, notice of
acceptance, notice of obligations incurred and all other notices of any kind,
all legal or equitable defenses which may be available by virtue of any change
in the time, manner or place of Purchaser’s performance, any right to require
the marshalling of assets, and all suretyship defenses generally.  Parent
represents that it has the corporate authority to undertake its obligations
hereunder, and the execution and delivery of this Agreement has been duly
authorized by all necessary corporate action by Parent.  Upon execution and
delivery by Seller, Parent’s obligations hereunder will constitute valid and
binding obligations of Parent, enforceable in accordance with its terms subject
to subject to bankruptcy, insolvency and other similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. This Section 12.6 shall be binding upon Parent’s successors and
permitted assigns.

 

12.7         Expenses.  Except as expressly provided otherwise in this
Agreement, each party shall bear any and all costs and expenses which it incurs,
or which may be incurred on its behalf, in connection with the preparation of
this Agreement and consummation of the transactions described herein, and the
expenses, fees, and costs necessary for any approvals of the appropriate
regulatory authorities.

 

12.8         Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Delaware.

 

12.9         Entire Agreement; Amendment.  (a) This Agreement contains the
entire understanding of and all agreements between the parties hereto with
respect to the subject matter hereof and supersedes any prior or contemporaneous
agreement or understanding, oral or written, pertaining to any such matters
which agreements or understandings shall be of no force or effect for any
purpose; provided, however, that the terms of any confidentiality agreement
between the parties hereto previously entered into, to the extent not
inconsistent with any provisions of this Agreement, shall continue to apply,
except that, upon consummation of the P&A Transaction, Purchaser’s
confidentiality obligations under any such confidentiality agreement shall
terminate solely with respect to that portion of the confidential information
exclusively relating to the Assets and the Liabilities.  If, for any reason, the
P&A Transaction is not consummated, any such confidentiality agreement shall
nevertheless continue in full force and effect and shall remain binding on
Purchaser.

 

(b)           This Agreement may not be amended or supplemented in any manner
except by mutual agreement of the parties and as set forth in a writing signed
by the parties hereto or their respective successors in interest.  The waiver of
any beach of any provision under this Agreement by any party shall not be deemed
to be waiver of any preceding or subsequent breach under this Agreement.  No
such waiver shall be effective unless in writing.

 

44

--------------------------------------------------------------------------------


 

12.10       Third Party Beneficiaries.  Except as expressly provided in
Section 11.1, this Agreement shall not benefit or create any right or cause of
action in or on behalf of any Person other than Seller and Purchaser.

 

12.11       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.12       Headings.  The headings used in this Agreement are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Agreement.

 

12.13       Severability.  If any provision of this Agreement, as applied to any
party or circumstance, shall be judged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way effect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.

 

12.14       Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof (and, more specifically, that irreparable
damage would likewise occur if the P&A Transaction was not consummated), and,
accordingly, that the parties shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof (including the parties’ obligation to
consummate the P&A Transaction, subject to the terms and conditions of this
Agreement).

 

[Remainder of page intentionally left blank]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date and year first above written.

 

 

 

SELLER

 

 

 

 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Bruce F. Hegel

 

 

 

Name:

Bruce F. Hegel

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

 

Name:

Walter Kaczmarek

 

 

 

Title:

President

 

Accepted and Acknowledged

with respect to the obligations

set forth in Section 12.6

 

 

PARENT

 

 

WELLS FARGO & COMPANY

 

 

By:

/s/ Bruce F. Hegel

 

 

 

Name:

Bruce F. Hegel

 

 

 

Title:

Executive Vice President

 

 

 

S-1

--------------------------------------------------------------------------------